 

 Careview Communications, Inc. 8-K [crvw-8k_062615.htm]

 

Exhibit 10.05

 

EXECUTION VERSION

 

GUARANTEE AND COLLATERAL AGREEMENT

 

DATED AS OF June 26, 2015

 

BY

 

CAREVIEW COMMUNICATIONS, INC.,

a Nevada corporation,

 

CAREVIEW COMMUNICATIONS, INC.,

a Texas corporation,

 

THE SUBSIDIARY GUARANTORS PARTY HERETO,

 

AS GRANTORS

 

IN FAVOR OF

 

PDL BIOPHARMA, INC.,

as Collateral Agent

 

 

 

 

TABLE OF CONTENTS

                        Page               Section 1.   Definitions   1        
          1.01.   Definition of Terms Used Herein Generally   1                
  1.02.   Definition of Certain Terms Used Herein   1                   1.03.  
Rules of Interpretation   5                 Section 2.   Guarantee   5          
        2.01.   Guarantee   5                   2.02.   Subrogration   6        
          2.03.   Amendments, etc. with respect to the Borrower Obligations   6
                  2.04.   Guarantee Absolute and Unconditional   7              
    2.05.   Retirement   8                   2.06.   Payments   8              
    2.07.   Election of Remedies   8                   2.08.   Limitation   8  
                2.09.   Contribution with Respect to Guaranty Obligations   9  
              Section 3.   Grant of Security Interest   9                
Section 4.   Authorization to File Financing Statements   11                
Section 5.   Relation to Intellectual Property Security Agreements   11        
        Section 6.   Representations and Warranties   11                   6.01.
  Grantors’ Legal Status   11                   6.02.   Grantors’ Legal Names  
11                   6.03.   Grantors’ Locations   11                   6.04.  
Representations in the Credit Agreement   12                   6.05.   Title to
Collateral   12                   6.06.   Nature of Collateral   12            
      6.07.   Compliance with Laws   12                   6.08.   Validity of
Security Interest   12                   6.09.   Perfection Certificate;
Intellectual Property Filings   13                   6.10.   Investment Property
  13                   6.11.   Accounts   13                   6.12.   Equipment
and Inventory   14                 Section 7.   Covenants   14                  
7.01.   Grantors’ Legal Status   14  

 



 

                    TABLE OF CONTENTS             (continued)                  
            Page                 7.02.   Grantors’ Names   14                  
7.03.   Grantors’ Organizational Numbers   14                   7.04.  
Locations   14                   7.05.   Covenants in Credit Agreement   14    
              7.06.   Promissory Notes and Tangible Chattel Paper   14          
        7.07.   Deposit Accounts   15                   7.08.   Investment
Property   15                   7.09.   Collateral in the Possession of a Bailee
  17                   6.09.   Reserved   17                   7.10.  
Electronic Chattel Paper and Transferable Records   17                   7.11.  
Letter-of-Credit Rights   18                   7.12.   Commercial Tort Claims  
18                   7.13.   Intellectual Property.   18                   7.14.
  Maintenance of Collateral; Compliance with Laws   21                   7.15.  
Dispositions of Collateral   21                   7.16.   Maintenance of
Insurance   21                   7.17.   Periodic Certification.   21          
        7.18.   Other Actions as to any and all Collateral   21                
  7.19.   Treatment of Accounts   22                   7.20.   Federal, States
or Municipal Claims   22                 Section 8.   Inspection and
Verification   22                 Section 9.   Collateral Protection Expenses;
Preservation of Collateral   22                   9.01.   Expenses Incurred by
the Agent   22                   9.02.   Agent’s Obligations and Duties   22    
              9.03.   Duties as to Pledged Securities   23                
Section 10. Securities and Deposits   24                 Section 11.  
Notification to Account Debtors and Other Persons Obligated on Collateral   25  
              Section 12.   Power of Attorney   25                   12.01.  
Appointment and Powers of Agent   25                   12.02.   Failure of
Grantor to Perform   26                   12.03.   Expenses of Attorney-in-Fact
  27                   12.04.   Ratification by Grantor   27  

 

ii

 

                    TABLE OF CONTENTS             (continued)                  
            Page                 12.05.   No Duty on Agent.   27                
Section 13.   Remedies.   27                   13.01.   Default   27            
      13.02.   Remedies Upon Default   27                   13.03.   Grant of
License to Use Intellectual Property   29                   13.04.   Waivers by
Grantors   29                   13.05.   Application of Proceeds   29          
        13.06.   Surplus, Deficiency   30                   13.07.   Information
Related to the Collateral   30                   13.08.   Sale Exempt from
Registration   30                   13.09.   Rights and Remedies Cumulative   31
                  13.10.   No Direct Enforcement by Secured Creditors   31      
          Section 14.   Standards for Exercising Remedies   31                  
14.01.   Commercially Reasonable Manner   31                   14.02.   Standard
of Care   32                 Section 15.   Waivers by Grantor; Obligations
Absolute   32                   15.01.   Specific Waivers   32                  
15.02.   Obligations Absolute   32                 Section 16.   Marshalling  
33                 Section 17.   Interest.   33                 Section 18.  
Reinstatement   33                 Section 19.   Miscellaneous   33            
      19.01.   Notices   33                   19.02.   GOVERNING LAW; CONSENT TO
JURISDICTION; SERVICE OF PROCESS   34                   19.03.   WAIVER OF JURY
TRIAL, ETC.   34                   19.04.   Counterparts   34                  
19.05.   Headings   34                   19.06.   No Strict Construction   34  
                19.07.   Severability   34                   19.08.   Survival
of Agreement.   35                   19.09.   Fees and Expenses; Indemnification
  35                   19.10.   Binding Effect; Several Agreement   35  

 

iii

 

                    TABLE OF CONTENTS           (continued)                    
      Page               19.11.   Waivers; Amendment   36                  
19.12.   Set-Off   36                   19.13.   Integration   36              
    19.14.   Acknowledgments   36                   19.15.   Additional Grantors
  37                   19.16.   Releases   37                   19.17.  
Intercompany Debt   38  

 

        EXHIBITS         A Form of Copyright Security Agreement   B Form of
Patent Security Agreement   C Form of Trademark Security Agreement        
ANNEXES         I Form of Joinder Agreement

 

iv

 

 

GUARANTEE AND COLLATERAL AGREEMENT dated as of June 26, 2015 by CareView
Communications, Inc., a Texas corporation (“Holdings”), CareView Communications,
Inc., a Nevada corporation and a wholly-owned subsidiary of Holdings (the
“Borrower”), and the Subsidiary Guarantors from time to time party hereto, in
favor of PDL BioPharma, Inc., a Delaware corporation, as the collateral agent
(in such capacity, the “Agent”), under the Credit Agreement dated as of June 26,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Holdings, the Borrower and PDL BioPharma,
Inc., as lender (in such capacity, the “Lender”) and agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lender has agreed to make certain
extensions of credit to the Borrower upon the terms and conditions set forth
therein;

 

WHEREAS, it is a condition precedent to the obligations of the Lender to make
its extensions of credit to the Borrower under the Credit Agreement that the
Guarantors and the Grantors shall have executed and delivered this Agreement to
the Agent; and

 

WHEREAS, the Guarantors are affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lender to extend such credit.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.                  Definitions.

 

1.01.           Definition of Terms Used Herein Generally. Except as otherwise
provided herein, all capitalized terms used herein (including in the preamble
hereto) but not defined herein shall have the meanings set forth in the Credit
Agreement. Except as specifically provided herein, all terms used herein and
defined in the NYUCC shall have the same definitions herein as specified therein
as of the date hereof; provided, however, that if a term is defined in Article 9
of the NYUCC differently than in another Article of the NYUCC, the term has the
meaning specified in Article 9 of the NYUCC as of the date hereof.

 

1.02.           Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:

 

“Additional Grantor” has the meaning set forth in Annex I hereto.

 

“After-Acquired Intellectual Property”: as defined in Section 7.13(d).

 

“Agent”: as defined in the preamble.

 

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Bankruptcy Code”: the Internal Revenue Code of 1986, as amended.

 

“Borrower”: as defined in the preamble.

 

1

 

 

“Borrower Obligations”: the Obligations (as defined in the Credit Agreement).

 

“Collateral”: as defined in Section 3.

 

“Copyright Office”: the United States Copyright Office.

 

“Copyright Security Agreement”: a supplement to this Agreement, executed by one
or more Grantors in favor of the Agent, substantially in the form of Exhibit A
hereto.

 

“Credit Agreement”: as defined in the preamble.

 

“Collateral Documents”: this Agreement (as may be supplemented from time to time
by any Joinder Agreement), the Intellectual Property Security Agreements, all
deposit account control agreements and similar agreements, all Collateral Access
Agreements and similar agreements, and all other pledge or security agreements,
assignments or other similar agreements or instruments executed and delivered by
any Grantor pursuant to Section 6.7 of the Credit Agreement or otherwise in
connection with the transactions contemplated thereby, in each case as amended,
restated, supplemented or otherwise modified from time to time.

 

“Event”: as defined in Section 9.03.

 

“Fully Satisfied”: with respect to the Secured Obligations, Guarantor
Obligations or Borrower Obligations, as the case may be, at any time that (a)
all principal constituting Secured Obligations, Guarantor Obligations or
Borrower Obligations, as the case may be, and all interest (including interest
that shall have accrued after the commencement of a bankruptcy proceeding with
respect to the Borrower or any Guarantor at the rate provided in the Loan
Documents) accrued to such time on such principal and on all other Secured
Obligations, Guarantor Obligations or Borrower Obligations, as the case may be,
shall have been paid in full in cash; (b) all fees, expenses and other amounts
(including contingent obligations, including those in respect of indemnification
provisions contained in the Loan Documents, but excluding obligations in respect
of such indemnification provisions for which no claim has been made and for
which no notice of claim has been given) unpaid as of such time which constitute
Secured Obligations, Guarantor Obligations or Borrower Obligations, as the case
may be, shall have been paid in full in cash; and (c) the Commitments shall have
expired or been terminated.

 

“General Intangibles”: all “general intangibles” as such term is defined in
Section 9-102(42) of the NYUCC as in effect on the date hereof and, in any
event, including, without limitation, with respect to any Grantor, all
contracts, agreements, instruments and indentures and all licenses and permits
issued by Governmental Authorities in any form, and portions thereof, to which
such Grantor is a party or under which such Grantor has any right, title or
interest or to which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, restated, supplemented, replaced or
otherwise modified, including, without limitation, (i) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith; (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto; (iii) all
rights of such Grantor to damages arising thereunder; (iv) all rights of such
Grantor to receive any tax refunds; and (v) all rights of such Grantor to
terminate and to perform, to compel performance and to exercise all remedies
thereunder.

 

“Grantor”: each of Holdings, the Borrower and each Subsidiary Guarantor.

 

2

 

 

“Guarantor”: each of Holdings and each Subsidiary Guarantor.

 

“Guarantor Obligations”: with respect to any Guarantor, all liabilities,
indebtedness and obligations of such Guarantor which may arise under or in
connection with this Agreement (including, without limitation, Section 2) or any
other Loan Document to which such Guarantor is a party (monetary (including
interest accrued at the rate provided in the applicable Loan Document after the
commencement of a bankruptcy proceeding whether or not a claim for such interest
is allowed) or otherwise), in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to any Secured Creditor that are required to be paid by such Guarantor pursuant
to the terms of this Agreement or any other Loan Document), and in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

 

“Intellectual Property Security Agreement”: each of a Copyright Security
Agreement, a Patent Security Agreement and a Trademark Security Agreement.

 

“Intercompany Debt”: as defined in Section 19.17.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(48) of the NYUCC on the date hereof
including, without limitation, all certificated securities and uncertificated
securities, all security entitlements, all securities accounts, all commodity
contracts and all commodity accounts; (ii) security entitlements, in the case of
any United States Treasury book-entry securities, as defined in 31 C.F.R.
§ 357.2, or, in the case of any United States federal agency book-entry
securities, as defined in the corresponding United States federal regulations
governing such book-entry securities; and (iii) whether or not constituting
“investment property” as so defined, all Pledged Notes, all Pledged Stock, all
Pledged Security Entitlements and all Pledged Commodity Contracts.

 

“Issuers”: the collective reference to each issuer of a Pledged Security.

 

“Joinder Agreement”: each agreement, in the form of Annex I hereto, executed and
delivered by each Person that shall become an Additional Grantor hereunder.

 

“Lease”: any lease of personal property under which any Grantor is the lessee.

 

“NYUCC”: the UCC as in effect in the State of New York from time to time.

 

“Patent Security Agreement”: a supplement to this Agreement, executed by one or
more Grantors in favor of Agent, substantially in the form of Exhibit B hereto.

 

“Perfection Certificate”: shall mean that certain Perfection Certificate dated
as of the date hereof executed by Holdings and the Borrower in favor of the
Agent, as updated by Holdings, the Borrower or any other Grantor from time to
time after the Closing Date, and as supplemented from time to time with Annex
I-A to each Joinder Agreement executed and delivered to the Agent by each Person
that shall become an Additional Grantor hereunder.

 

“Perfection Supplement”: shall have the meaning assigned to such term in
Section 7.17.

 

3

 

 

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Pledged Commodity Contracts”: all commodity contracts to which any Grantor is
party from time to time.

 

“Pledged Debt Securities”: the debt securities listed in Schedule 8 of the
Perfection Certificate, together with any other certificates, options, rights or
security entitlements of any nature whatsoever in respect of the debt securities
of any Person that may be issued or granted to, or held by, any Grantor while
this Agreement is in effect.

 

“Pledged Notes”: all promissory notes listed in Schedule 8 of the Perfection
Certificate, all intercompany notes at any time issued to any Grantor and all
other promissory notes issued to or held by any Grantor.

 

“Pledged Securities”: the collective reference to the Pledged Debt Securities,
the Pledged Notes and the Pledged Stock.

 

“Pledged Stock”: the shares of capital stock or other equity interests owned at
any time or from time to time by any Grantor, including, without limitation, in
the case of Holdings or the Borrower, all shares of capital stock, or membership
interests, as applicable, in all Grantors that are Subsidiaries of Holdings or
the Borrower, together with any other shares, stock certificates, options,
rights or security entitlements of any nature whatsoever in respect of the
capital stock or other equity interests of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that “Pledged Stock” shall not include more than 65% of the total outstanding
voting stock of any Subsidiary that is a CFC.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(64) of the
NYUCC in effect on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
capital stock or other equity interests.

 

“PTO”: the United States Patent and Trademark Office.

 

“Receivable”: any right to payment on account of any obligation that could
create any right to receive money, whether or not such right is evidenced by an
instrument or chattel paper and whether or not it has been earned by performance
(including, without limitation, any account or payment intangible).

 

“Secured Creditors”: the Agent, in both its capacities as administrative agent
under the Credit Agreement and collateral agent under the Collateral Documents,
and the Lender under the Credit Agreement, and each of their successors and
assigns.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

4

 

 

“Stock Rights”: all dividends, instruments or other distributions and any other
right or property which a Grantor shall receive or shall become entitled to
receive for any reason whatsoever with respect to, in substitution for, or in
exchange for any Pledged Stock constituting Collateral, any right to receive
Pledged Stock and any right to receive earnings, in which a Grantor now has or
hereafter acquires any right, issued by an issuer of such Pledged Stock.

 

“Subsidiary Guarantor”: each Subsidiary of Holdings party hereto as a Guarantor
and each other Subsidiary that is or becomes a party to this Agreement in
accordance with the terms hereof.

 

“Security Interest”: the security interest granted pursuant to Section 3, as
well as all other security interests created or assigned as additional security
for the Secured Obligations pursuant to the provisions of this Agreement.

 

“Secured Obligations”: collectively, the Borrower Obligations and the Guarantor
Obligations.

 

“Trademark Security Agreement”: a supplement to this Agreement, executed by the
Grantor in favor of Agent, substantially in the form of Exhibit C hereto.

 

“UCC”: the Uniform Commercial Code as in effect in any jurisdiction (except as
otherwise contemplated in Section 7.18). References to particular sections of
Article 9 of the UCC shall be, unless otherwise indicated, references to revised
Article 9 of the UCC adopted and effective in certain jurisdictions on or after
July 1, 2001.

 

1.03.         Rules of Interpretation. The rules of interpretation specified in
Section 1.2 of Credit Agreement shall be applicable to this Agreement.
References to “Sections,” “Exhibits” and “Schedules” shall be to Sections,
Exhibits and Schedules, respectively, of this Agreement unless otherwise
specifically provided. Any of the terms defined in this Section 1 may, unless
the context otherwise requires, be used in the singular or the plural depending
on the reference. All references to statutes and related regulations shall
include (unless otherwise specifically provided herein) any amendments of same
and any successor statutes and regulations.

 

Section 2.               Guarantee.

 

2.01.        Guarantee.

 

  (a)      (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Agent, for the ratable
benefit of the Secured Creditors and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations.

 

  (b)      Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal, state and other laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.10).

 

5

 

 

  (c)      Each Guarantor agrees that the Borrower Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of any Secured Creditor hereunder.

 

  (d)      The guarantee contained in this Section 2 shall remain in full force
and effect until all the Borrower Obligations and Guarantor Obligations shall
have been Fully Satisfied.

 

  (e)      No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Creditor
from the Borrower, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations are Fully Satisfied.

 

2.02.        Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any Secured
Creditor, (i) no Guarantor shall be entitled to be subrogated to any of the
rights of any Secured Creditor against the Borrower or any other Guarantor or
Grantor or any collateral security or guarantee or right of offset held by any
Secured Creditor for the payment of the Borrower Obligations, (ii) no Guarantor
shall seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor or Grantor in respect of payments made by such
Guarantor hereunder, and (iii) each Guarantor hereby expressly and irrevocably
waives any and all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off and any and all defenses
available to a surety, guarantor or accommodation co-obligor, in each case,
until all Secured Obligations are Fully Satisfied and the Commitments have been
terminated pursuant to the Credit Agreement. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Secured Obligations shall not have been Fully Satisfied, such amount shall be
held by such Guarantor in trust for the Secured Creditors, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Agent in the exact form received by such Guarantor (duly
endorsed by such Guarantor to the Agent, if required), to be applied against the
Secured Obligations, whether matured or unmatured, in such order as the Agent
may determine. Each Guarantor acknowledges and agrees that this waiver is
intended to benefit the Secured Creditors and shall not limit or otherwise
affect such Guarantor’s liability hereunder or the enforceability of this
Section 2.02, and that the Secured Creditors and their respective successors and
assigns are intended third-party beneficiaries of the waivers and agreements set
forth in this Section 2.02, and their rights under this Section 2.02, shall
survive until all Secured Obligations are Fully Satisfied.

 

2.03.        Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Secured Creditor may be rescinded by such Secured
Creditor and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Creditor, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the Agent
(or the Lender under the Credit Agreement, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by any Secured Creditor for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. No Secured
Creditor shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 

6

 

 

2.04.        Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Secured Creditor upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Secured Creditors, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Borrower or any of the Guarantors with respect to the Borrower
Obligations, except as required pursuant to the Credit Agreement. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
performance (and not of collection) without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document (other than
this Agreement), any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by any Secured Creditor; (b) any defense, set-off
or counterclaim (other than a defense of complete payment and performance
hereunder) which may at any time be available to or be asserted by the Borrower
or any other Person against any Secured Creditor; or (c) any other circumstance
whatsoever (with or without notice to or knowledge of Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of Borrower for the Borrower Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Secured Creditor may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Creditor to make any such demand, to pursue such
other rights or remedies or to collect any payments from Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of Borrower,
any other Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of any Secured
Creditor against any Guarantor. For the purposes hereof, “demand” shall include
the commencement and continuance of any legal proceedings.

 

7

 

 

2.05.        Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Secured Creditor upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

2.06.        Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Agent without set-off or counterclaim in Dollars in
immediately available funds to the deposit account of Agent specified by Agent
and that all such payments will be subject to the provisions of Section 2.6 of
the Credit Agreement.

 

2.07.        Election of Remedies. If any Secured Creditor may, under applicable
law, proceed to realize its benefits under any of the Loan Documents giving such
Secured Creditor a Lien upon any Collateral, whether owned by any Guarantor or
by any other Person, either by judicial foreclosure or by nonjudicial sale or
enforcement, such Secured Creditor may, at its sole option, determine which of
its remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 2. If, in the exercise of any of its rights and
remedies, any Secured Creditor shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Guarantor or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Guarantor hereby consents to such action by such
Secured Creditor and waives, to the extent permitted by applicable law, any
claim based upon such action, even if such action by such Secured Creditor shall
result in a full or partial loss of any rights of subrogation that each
Guarantor might otherwise have had but for such action by such Secured Creditor.
Any election of remedies that results in the denial or impairment of the right
of any Secured Creditor to seek a deficiency judgment against any Guarantor
shall not impair any other Guarantor’s obligation to pay the full amount of the
Secured Obligations. In the event any Secured Creditor shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, such Secured Creditor may bid all or less than the amount of the
Secured Obligations and the amount of such bid need not be paid by such Secured
Creditor but shall be credited against the Secured Obligations. The amount of
the successful bid at any such public sale, whether such Secured Creditor or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Secured Obligations shall be conclusively
deemed to be the amount of the Secured Obligations guaranteed under this Section
2, notwithstanding that any present or future law or court decision or ruling
may have the effect of reducing the amount of any deficiency claim to which any
Secured Creditor might otherwise be entitled but for such bidding at any such
sale.

 

2.08.        Limitation. Notwithstanding any provision herein contained to the
contrary, each Guarantor’s liability under this Section 2 shall be limited to an
amount not to exceed as of any date of determination the amount that could be
claimed by the Agent and the Lender from such Guarantor under this Section 2.10
without rendering such claim voidable or avoidable under Section 548 of Chapter
11 of the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law
after taking into account, among other things, such Guarantor’s right of
contribution and indemnification from each other Guarantor under Section 2.09.

 

8

 

 

2.09.        Contribution with Respect to Guaranty Obligations.

 

  (a)      To the extent that any Guarantor shall make a payment under this
Section 2.09 of all or any of the Secured Obligations which it has agreed to
guarantee pursuant hereto (a “Guarantor Payment”) that, taking into account all
other Guarantor Payments then previously or concurrently made by any other
Guarantor, exceeds the amount that such Guarantor would otherwise have paid if
each Guarantor had paid the aggregate Secured Obligations satisfied by such
Guarantor Payment in the same proportion that such Guarantor’s Allocable Amount
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following the
time that all Secured Obligations are Fully Satisfied, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

  (b)      As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim that could then be
recovered from such Guarantor under this Section 2 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

 

  (c)      This Section 2.09 is intended only to define the relative rights of
Guarantors and nothing set forth in this Section 2.09 is intended to or shall
impair the obligations of Guarantors, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 2.01. Nothing contained in this Section
2.09 shall limit the liability of Borrower to pay the Loans and accrued
interest, fees and expenses with respect thereto for which Borrower shall be
primarily liable.

 

  (d)      The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.

 

  (e)      The rights of the indemnifying Guarantors against other Loan Parties
under this Section 2.09 shall be exercisable at such time as all Secured
Obligations are Fully Satisfied.

 

Section 3.              Grant of Security Interest.

 

Each Grantor hereby grants to the Agent, for the ratable benefit of the Secured
Creditors, a security interest in all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has, or
at any time in the future may acquire, any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

a.            all Accounts;

 

b.            all Chattel Paper, including tangible chattel paper and electronic
chattel paper;

 

c.            all Goods;

 

9

 

 

d.            all Documents;

 

e.            all Equipment;

 

f.             all Fixtures;

 

g.            all General Intangibles, including all Payment Intangibles;

 

h.            all Instruments;

 

i.             all Intellectual Property;

 

j.             all Inventory;

 

k.            all Investment Property;

 

l.             all Leases;

 

m.           all Letter-of-Credit Rights;

 

n.            all money;

 

o.            all Supporting Obligations;

 

p.            all tort claims, including Commercial Tort Claims;

 

q.            all Deposit Accounts, all claims now or hereafter arising
therefrom, all funds now or hereafter held therein, all amounts now or hereafter
credited thereto and all certificates and instruments, if any, from time to time
representing or evidencing such bank accounts;

 

r.             all other property not otherwise described above; and

 

s.            all accessions to, substitutions for and replacements, Proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing, and all collateral security and guarantees given by any Person
with respect to any of the foregoing.

 

Any of the foregoing to the contrary notwithstanding (a) the “Collateral” shall
not include, and the security interest granted herein shall not attach to, any
asset subject to a rule of law, statute or regulation (including a permit,
license or franchise), where the grant of such security interest would
invalidate or constitute a breach or violation of any such rule of law, statute
or regulation, provided that the limitation set forth in this sentence shall (i)
exist only for so long as such rule of law, statute or regulation, continues to
be effective (and, upon the cessation, termination, expiration of such rule of
law, statute or regulation, or if any such rule of law, statue or regulation is
no longer applicable, the security interest granted herein shall be deemed to
have automatically attached to such asset), and (ii) not apply with respect to
any asset if and to the extent that the security interest in and to such asset
granted in this Security Agreement is permitted under Section 9-406, 9-407,
9-408, or 9-409 of the UCC, and (b) in the case of a Subsidiary that is a CFC,
in no event shall the “Collateral” include more than sixty-five percent (65%) of
the total outstanding voting stock of such Subsidiary that is a CFC.

 

10

 

 

Section 4.              Authorization to File Financing Statements. Each Grantor
hereby irrevocably authorizes the Agent at any time and from time to time to
file in any applicable jurisdiction in which the UCC has been adopted any
initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as “all assets” of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (ii) as being
of an equal or lesser scope or with greater detail, and (b) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any initial financing statement or amendment,
including whether such Grantor is an organization, the type of organization and
any organization identification number issued to such Grantor. Each Grantor
agrees to furnish any such information to the Agent promptly upon request. Each
Grantor also ratifies its authorization for the Agent to have filed in any UCC
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.

 

Section 5.              Relation to Intellectual Property Security
Agreements. Concurrently herewith the Grantor is executing and delivering to the
Agent for recording in the PTO the Patent Security Agreement and the Trademark
Security Agreement. As of the Closing Date the Grantors hold no Copyrights or
applications in respect thereof that are registered with the Copyright Office.
The provisions of any current or any future Patent Security Agreement, Trademark
Security Agreement or Copyright Security Agreement are supplemental to the
provisions of this Agreement. Nothing contained in any current or future Patent
Security Agreement, Trademark Security Agreement or Copyright Security Agreement
shall derogate from any of the rights or remedies of any Secured Creditor
hereunder, nor shall anything contained in any such current or future Patent
Security Agreement, Trademark Security Agreement or Copyright Security Agreement
be deemed to prevent or extend the time of attachment or perfection of any
Security Interest in such Collateral created hereby.

 

Section 6.              Representations and Warranties. To induce the Agent and
the Lender to enter into the Credit Agreement and to induce the Lender to make
its extensions of credit to the Borrower thereunder, each Grantor hereby
represents and warrants to the Secured Creditors that:

 

6.01.        Grantors’ Legal Status. (a) Such Grantor is an organization as set
forth in the Perfection Certificate; (b) such organization is of the type, and
is organized in the jurisdiction, set forth in the Perfection Certificate; and
(c) the Perfection Certificate sets forth such Grantor’s correct organizational
identification number or accurately states that such Grantor has none.

 

6.02.        Grantors’ Legal Names. Such Grantor’s exact legal name is that set
forth in the Perfection Certificate and on the signature page hereof.

 

6.03.        Grantors’ Locations. The Perfection Certificate sets forth such
Grantor’s place of business or (if it has more than one place of business) its
chief executive office, as well as its mailing address if different. Such
Grantor’s place of business or (if it has more than one place of business) its
chief executive office is located in a jurisdiction that has adopted the UCC or
whose laws generally require that information concerning the existence of
nonpossessory security interests be made generally available in a filing,
recording or registration system as a condition or result of the security
interest obtaining priority over the rights of a lien creditor with respect to
the Collateral.

 

11

 

 

6.04.        Representations in the Credit Agreement. The representations and
warranties set forth in Section 5 of the Credit Agreement and as otherwise made
by such Grantor in each other Loan Document to which such Grantor is a party,
each of which is hereby incorporated herein by reference, are true and correct
in all material respects, and the Secured Creditors shall be entitled to rely on
each of them as if they were fully set forth herein.

 

6.05.        Title to Collateral. The Collateral of such Grantor is owned by
such Grantor free and clear of any Lien, except for Liens expressly permitted
pursuant to the Credit Agreement. Such Grantor has not filed or consented to the
filing of (a) any financing statement or analogous document under the UCC or any
other Applicable Laws covering any of its Collateral, (b) any assignment (other
than pursuant to an assignment or disposition permitted by the Credit Agreement)
in which such Grantor assigns any Collateral or any security agreement or
similar instrument covering any Collateral with the PTO or the Copyright Office
or (c) any assignment (other than pursuant to an assignment or disposition
permitted by the Credit Agreement) in which such Grantor assigns any Collateral
or any security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, with respect to Liens expressly permitted
pursuant to the Credit Agreement.

 

6.06.        Nature of Collateral. None of the Collateral of such Grantor
constitutes, or is the proceeds of, farm products and none of the Collateral has
been purchased or will be used by such Grantor primarily for personal, family or
household purposes, and as of the Closing Date, except as indicated in the
Perfection Certificate, and as of any date of any Perfection Supplement, except
as indicated in such Perfection Supplement or in the Perfection Certificate:

 

  (a)      none of the account debtors or other persons obligated on any of the
Collateral of such Grantor is a Governmental Authority subject to the Federal
Assignment of Claims Act or like federal, state or local statute or rule in
respect of such Collateral;

 

  (b)      such Grantor holds no commercial tort claims that it has asserted
against any other Person;

 

  (c)      such Grantor has no deposit accounts or other bank accounts;

 

  (d)      such Grantor owns no motor vehicles;

 

  (e)      such Grantor has no securities accounts or securities entitlements or
commodities accounts or commodities contracts;

 

  (f)      such Grantor holds no interest in, title to or power to transfer, any
registered Patents, registered Trademarks, registered Copyrights or material
inbound licenses (other than off-the-shelf software and open source technology).

 

6.07.         Compliance with Laws. Such Grantor has at all times operated its
business in compliance with all applicable federal, state and local laws and
regulations, except as could not reasonably be expected to have a Material
Adverse Effect.

 

6.08.        Validity of Security Interest. (a) The Security Interest granted by
each Grantor constitutes, to the extent possible under Applicable Law, a legal
and valid security interest in all of the Collateral of such Grantor securing
the payment and performance of the Secured Obligations and (b) upon the filing
of financing statements describing the Collateral in the offices listed on the
Perfection Certificate, the recording in the PTO of the Patent Security
Agreement and Trademark Security Agreement, and the taking of all applicable
actions in respect of perfection contemplated by Sections 7.06, 7.07, 7.08,
7.10, 7.11 and 7.12 in respect of Collateral, the Security Interest will be
valid, enforceable and perfected in all Collateral of such Grantor. The Security
Interest is and shall be prior to any other Lien on the Collateral, other than
Liens expressly permitted to be prior to the Security Interest under the Credit
Agreement.

 

12

 

 

6.09.        Perfection Certificate; Intellectual Property Filings.

 

  (a)      All information set forth on the Perfection Certificate is, and all
information set forth on each Perfection Supplement shall be, true, accurate and
complete.

 

  (b)      As of the Closing Date, a fully executed Patent Security Agreement
and Trademark Security Agreement containing a description of all Collateral of
such Grantor consisting of United States Patents and United States registered
Trademarks (and Patents and Trademarks for which United States registration
applications are pending) have been delivered to the Agent for recording by the
PTO.

 

6.10.        Investment Property.

 

  (a)      The shares of Pledged Stock pledged by such Grantor hereunder, if
any, constitute all of the issued and outstanding shares of all classes of the
capital stock or other equity interests of each Issuer owned by such Grantor,
except as otherwise indicated in Schedule 10(b) of the Perfection Certificate.

 

  (b)      All the shares of the Pledged Stock pledged by such Grantor have been
duly and validly issued, and are fully paid and non-assessable.

 

  (c)      Other than with respect to the limited liability company interests of
CareView Operations, L.L.C., a Texas limited liability company and an Issuer
hereunder, the terms of any uncertificated limited liability company interests
and partnership interests in any limited liability company or partnership
organized under the laws of the United States or any state thereof, included in
the Pledged Stock expressly provide that they are securities governed by Article
8 of the UCC in effect from time to time in the “issuer’s jurisdiction” of each
Issuer thereof (as such term is defined in the UCC in effect in such
jurisdiction).

 

  (d)      Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Securities pledged by it hereunder, free of any
and all Liens or options in favor of, or claims of, any other Person, except the
Security Interest created by this Agreement.

 

6.11.        Accounts. (i) Each account of such Grantor is genuine and in all
material respects what they purport to be, (ii) each account arises out of (A) a
bona fide sale of goods sold and delivered by such Grantor (or is in the process
of being delivered) or (B) services theretofore actually rendered or to be
rendered by such Grantor to the account debtor named therein, (iii) no material
account of such Grantor is evidenced by any instrument or chattel paper other
than any such instrument or chattel paper that has been theretofore endorsed
over, assigned and delivered to, or submitted to the control of, the Agent
(accompanied by such instruments of transfer and assignment duly executed in
blank as the Agent may from time to time specify), and (iv) no surety bond was
required or given in connection with any account of such Grantor or the
contracts or purchase orders out of which they arose and the right to receive
payment under each account is assignable.

 

13

 

 

6.12.        Equipment and Inventory. With respect to any material equipment
and/or material inventory of such Grantor, each such Grantor has exclusive
possession and control of such equipment and inventory of such Grantor except
for (i) equipment leased by such Grantor as a lessor permitted by Section 7.1(b)
of the Credit Agreement, (ii) equipment or inventory in transit with common or
other carriers or (iii) as disclosed under Section 7(c) of the Perfection
Certificate. No material inventory is held by such Grantor pursuant to
consignment, sale or return, sale on approval or similar arrangement.

 

Section 7.              Covenants. Until such time as the Collateral is released
pursuant to Section 19.16 hereof, each Grantor covenants and agrees with the
Agent, in each case at such Grantor’s own cost and expense, as follows.

 

7.01.        Grantors’ Legal Status. Such Grantor shall not change its type of
organization, jurisdiction of organization or other legal structure except upon
not less than ten (10) days’ prior written notice to the Agent.

 

7.02.        Grantors’ Names. Such Grantor shall not change its name except upon
not less than ten (10) days’ prior written notice to the Agent.

 

7.03.        Grantors’ Organizational Numbers. Without providing at least ten
(10) days’ prior written notice to the Agent, such Grantor shall not change its
organizational identification number if it has one. If such Grantor does not
have an organizational identification number and later obtains one, such Grantor
shall forthwith notify the Agent of such organizational identification number
promptly upon obtaining such identification number.

 

7.04.        Locations. Without providing at least twenty (20) days’ prior
written notice to the Agent, such Grantor shall not change its place of business
or (if it has more than one place of business) its chief executive office and
shall promptly notify the Agent of any new location where books and records
of  Holdings, the Borrower or a Subsidiary thereof are maintained that is not
set forth on a Perfection Certificate or Perfection Supplement.

 

7.05.        Covenants in Credit Agreement. Each Grantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Grantor or any of its Subsidiaries under the Credit Agreement.

 

7.06.        Promissory Notes and Tangible Chattel Paper. If such Grantor shall
at any time hold or acquire any promissory note with a face value in excess of
$100,000, such Grantor shall forthwith endorse, assign and deliver the same to
the Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Agent may from time to time specify to be held by the
Agent as Collateral pursuant to this Agreement. Upon the request of the Agent,
each Grantor shall promptly endorse, assign and deliver to the Agent any
tangible chattel paper (or any other instrument (other than checks received in
the ordinary course of business) evidencing any account of such Grantor) held by
such Grantor, accompanied by such instruments of transfer or assignment duly
executed in blank as the Agent may from time to time specify to be held by the
Agent as Collateral pursuant to this Agreement.

 

14

 

 

7.07.        Deposit Accounts. For each deposit account that such Grantor at any
time opens or maintains, such Grantor shall comply with the provisions of
Section 7.12 of the Credit Agreement.

 

7.08.        Investment Property.

 

  (a)      If any of the Collateral shall be or become evidenced or represented
by an uncertificated security, such Grantor shall cause the Issuer thereof
either (i) to register the Agent as the registered owner of such uncertificated
security, upon original issue or registration of transfer or (ii) to agree in
writing with such Grantor and the Agent that such Issuer will comply with
instructions with respect to such uncertificated security originated by the
Agent without further consent of such Grantor, such agreement to be in such form
as the Agent shall approve.

 

  (b)      If any of the Collateral shall be or become evidenced or represented
by a security entitlement, such Grantor shall cause the securities intermediary
with respect to such security entitlement either (i) to identify in its records
the Agent as having such security entitlement against such securities
intermediary or (ii) to agree in writing with such Grantor and the Agent,
including pursuant to a Control Agreement in accordance with Section 7.12 of the
Credit Agreement, that such securities intermediary will comply with entitlement
orders originated by the Agent without further consent of such Grantor, such
agreement to be in such form as the Agent shall approve.

 

  (c)      If any of the Collateral shall be or become evidenced or represented
by a commodity contract, such Grantor shall cause the commodity intermediary
with respect to such commodity contract to agree in writing with such Grantor
and the Agent that such commodity intermediary will apply any value distributed
on account of such commodity contract as directed by the Agent without further
consent of such Grantor, such agreement to be in such form as the Agent shall
approve.

 

  (d)      If any of the Collateral shall be or become evidenced or represented
by or held in a securities account or a commodity account, such Grantor shall,
in the case of a securities account, comply with clause (b) of this Section 7.08
with respect to all security entitlements carried in such securities account
and, in the case of a commodity account, comply with clause (c) of this Section
7.08 with respect to all commodity contracts carried in such commodity account.

 

  (e)      If such Grantor shall receive any stock or other ownership
certificate (including, without limitation, any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the capital stock or other
equity interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of or other ownership interests in
the Pledged Stock, or otherwise in respect thereof, such Grantor shall accept
the same as the agent of the Secured Creditors, hold the same in trust for the
Secured Creditors and deliver the same forthwith to the Agent in the exact form
received, duly endorsed by such Grantor to the Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Agent so requests, signature guaranteed, to be held by
the Agent, subject to the terms hereof, as additional collateral security for
the Secured Obligations.

 

15

 

 

  (f)      Subject to Section 7.08(h) hereof, such Grantor shall be entitled:

 

(i)           to exercise, as it shall think fit, but in a manner not
inconsistent with the terms hereof and of the Credit Agreement, the voting power
with respect to the Pledged Stock of such Grantor, and for that purpose the
Agent shall (if any Pledged Stock shall be registered in the name of the Agent
or its nominee) execute or cause to be executed from time to time, at the
expense of such Grantor, such proxies or other instruments in favor of such
Grantor or its nominee, in such form and for such purposes as shall be
reasonably required by such Grantor and shall be specified in a written request
therefor, to enable it to exercise such voting power with respect to the Pledged
Stock; and

 

(ii)           except as otherwise provided in paragraphs (g) and (h) of this
Section 7.08, to receive and retain for its own account any and all payments
made in respect of the Pledged Securities to the extent such are permitted
pursuant to the terms of the Credit Agreement.

 

  (g)      Any sums paid upon or in respect of the Pledged Securities upon the
liquidation or dissolution of any Issuer shall be paid over to the Agent to be
held by it hereunder as additional collateral security for the Secured
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Securities or any property shall be distributed upon or
with respect to the Pledged Securities pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Agent, be delivered to the Agent to
be held by it hereunder as additional collateral security for the Secured
Obligations. If any sums of money or property so paid or distributed in respect
of the Pledged Securities shall be received by such Grantor, such Grantor shall,
until such money or property is paid or delivered to the Agent, hold such money
or property in trust for the Secured Creditors, segregated from other funds of
such Grantor, as additional collateral security for the Secured Obligations.

 

  (h)      Upon the occurrence and during the continuance of any Event of
Default, all rights of such Grantor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 7.08(f)(i) hereof and to receive the payments
pursuant to Section 7.08(f)(ii) hereof shall cease, and thereupon the Agent
shall be entitled to exercise all voting power with respect to the Pledged
Securities and to receive and retain, as additional collateral hereunder, any
and all such payments any time declared or paid upon any of the Pledged
Securities during such an Event of Default and otherwise to act with respect to
the Pledged Securities as outright owner thereof.

 

  (i)      At any time and from time to time during the continuance of an Event
of Default, subject to Applicable Law, the Agent may cause all or any of the
Pledged Securities to be transferred to or registered in its name or the name of
its nominee or nominees.

 

  (j)      Without the prior written consent of the Agent, such Grantor will not
(i) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, any of the Investment Property or Proceeds thereof or
any interest therein (except pursuant to a transaction permitted by the Credit
Agreement); (ii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for the Security Interests
created by this Agreement and except for Permitted Liens; or (iii) enter into
any agreement or undertaking expressly restricting the foreclosure of the
Agent’s Security Interest in any of the Investment Property or Proceeds thereof
or any interest therein.

 

16

 

 

  (k)      In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Agent promptly in writing of the
occurrence of any of the events described in Section 7.08(e) or Section 7.08(g)
with respect to the Pledged Securities issued by it, and (iii) the terms of
Section 13.04(c) shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it with respect to the Pledged Securities issued
by it. Each Grantor which is an Issuer consents to the grant of a Security
Interest in capital stock or other equity interests of such Issuer and the
exercise of rights by the Agent in respect of such capital stock or other equity
interests, including (to the extent permitted hereunder) the foreclosure
thereon, and the Agent, its nominee or transferee becoming a partner or member
of any such Issuer that is a partnership or limited liability company.

 

  (l)      If the organizational documents of any Issuer of Pledged Securities
restrict the transfer of such Pledged Securities, each such Issuer shall deliver
to the Agent all consents required to authorize the transfer of such Pledged
Securities to the Agent or its nominee, or to a third-party transferee upon the
exercise by the Agent of it rights and remedies hereunder.

 

7.09.        Collateral in the Possession of a Bailee. If any goods with a book
value in excess of $100,000 with respect to each location in the United States
where any Collateral is stored or located (other than hospital or acute care
sites on which CareView Systems are installed) are at any time in the possession
of a bailee, such Grantor shall promptly notify the Agent thereof and, if
requested by the Agent, shall promptly obtain an acknowledgement from such
bailee, in form and substance reasonably satisfactory to the Agent, that such
bailee holds such Collateral for the benefit of the Secured Creditors.

 

7.10.        Electronic Chattel Paper and Transferable Records. If such Grantor
shall at any time hold or acquire interests in any electronic chattel paper or
any “transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Agent thereof and, at the
request of the Agent, shall take such action as the Agent may reasonably request
to vest in the Agent control, under Section 9-105 of the UCC, of such electronic
chattel paper or control under Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Agent agrees with such Grantor that the Agent
shall arrange, pursuant to procedures reasonably satisfactory to the Agent and
so long as such procedures will not result in the Agent’s loss of control, for
such Grantor to make alterations to the electronic chattel paper or transferable
record permitted under Section 9-105 of the UCC or, as the case may be, Section
201 of the federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such electronic chattel paper or
transferable record.

 

17

 

 

7.11.        Letter-of-Credit Rights. If such Grantor shall at any time be
beneficiaries under one or more letters of credit, such Grantor shall promptly
notify the Agent thereof and, at the request and option of the Agent, such
Grantor shall either (a) arrange, for the issuer and any nominated person with
respect to such letter of credit to consent, pursuant to an agreement or other
authenticated record with and in such form and in substance satisfactory to the
Agent, to an assignment to the Agent of the proceeds of any drawing under the
letter of credit or (b) arrange for the Agent to become the transferee
beneficiary of the letter of credit.

 

7.12.        Commercial Tort Claims. If such Grantor shall at any time hold or
acquire a commercial tort claim that it has asserted against any other Person
having a value in excess of $100,000, such Grantor shall notify the Agent,
promptly and in any case within five (5) business days, in a writing signed by
such Grantor of the brief details thereof and grant to the Agent for the benefit
of the Secured Creditors in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Agent.

 

7.13.        Intellectual Property.

 

  (a)      Except in any respect that would not materially impair the right,
power, authority and ability of any Grantor to use its intellectual property as
necessary or convenient for the profitable conduct of their businesses and would
not reasonably be expected to have a Material Adverse Effect:

 

(i)           Such Grantor (either itself or through licensees) will
(A) continue to use each material Trademark on each and every trademark class of
goods in the ordinary course of business in order to maintain such Trademark in
full force free from any claim of abandonment for non-use in any class of goods
for which registration was obtained, (B) maintain in the ordinary course of
business the quality of products and services offered under such Trademark and
take all necessary steps to ensure that all licensed users of such Trademark
maintain as in the past such quality, (C) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable requirements of Applicable Law, (D) not adopt or use any mark which
is confusingly similar or a colorable imitation of such Trademark unless the
Agent, for the ratable benefit of the Secured Creditors, shall obtain a
perfected security interest in such mark pursuant to this Agreement and the
Intellectual Property Security Agreement, and (E) not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way.

 

(ii)           Without the prior written consent of the Agent, such Grantor
(either itself or through licensees) will not do any act, or omit to do any act,
whereby any material Patent may become forfeited, abandoned or dedicated to the
public.

 

(iii)           Such Grantor (either itself or through licensees) (A) will
employ each material Copyright and (B) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of the Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of the Copyrights may fall into the
public domain.

 

18

 

 

(iv)           Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

 

(v)           Such Grantor (either itself or through licensees) will use proper
statutory notice in connection with the use of each material Patent, Trademark
and Copyright included in the Intellectual Property.

 

(vi)           Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the PTO, the Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of material
Intellectual Property, including, without limitation, the payment of required
fees and taxes, the filing of responses to office actions issued by the PTO and
the Copyright Office, the filing of applications for renewal or extension, the
filing of affidavits of use and affidavits of incontestability, the filing of
divisional, continuation, continuation-in-part, reissue, and renewal
applications or extensions, the payment of maintenance fees, and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

 

(vii)           Such Grantor (either itself or through licensees) will not,
without the prior written consent of the Agent, discontinue use of or otherwise
abandon any Intellectual Property or abandon any right to file an application
for letters patent, trademark, or copyright, unless such Grantor shall have
previously determined that such use or the pursuit or maintenance of such
Intellectual Property is no longer desirable in the conduct of such Grantor’s
business and that the loss thereof could not reasonably be expected to have a
Material Adverse Effect, and, in which case, such Grantor shall give prompt
notice of any such abandonment to the Agent in accordance herewith.

 

(viii)           In the event that any material Intellectual Property is
infringed, misappropriated or diluted by a third party, such Grantor shall (A)
take such actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (B) if such
infringement, misappropriation or dilution has or would reasonably be expected
to have a material negative effect on revenue, promptly notify the Agent after
it learns thereof and sue for infringement, misappropriation or dilution, seek
injunctive relief where appropriate and recover any and all damages for such
infringement, misappropriation or dilution.

 

(ix)           Such Grantor will do all things that are necessary and proper
within such Grantor’s power and control to keep each license of Intellectual
Property held by such Grantor as licensee or licensor in full force and effect
except to the extent that (A) such Grantor has reasonably determined that the
failure to keep any such license in full force and effect could not be
reasonably expected to have a Material Adverse Effect or (B) any such license
would expire by its terms or is terminable at will by a Person other than
Grantor.

 

(x)           Such Grantor shall not sell, transfer, dispose of, convey or
license any of its Intellectual Property other than as permitted by Section
7.4(b) of the Credit Agreement.

 

19

 

 

(xi)           Such Grantor shall maintain all of its rights to its domain names
in full force and effect, other than any, the loss of which could not reasonably
be expected to result in a Material Adverse Effect.

 

  (b)      Such Grantor will notify the Agent promptly and in any case within
five (5) business days if it knows (i) that any registration relating to any
material Intellectual Property has been or could reasonably be expected to be
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the PTO, the Copyright Office
or any court or tribunal in any country) regarding such Grantor’s ownership of,
or the validity of, any material Intellectual Property or such Grantor’s right
to register the same or to own and maintain the same or (ii) of any, or any
claim by any Person of any, default or event of default, or of the termination
of any rights, in each case under any contract or agreement with respect to
Intellectual Property, including any IP License, to which such Grantor is a
party.

 

  (c)      Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the PTO, the Copyright Office or any similar
office or agency in any other country or any political subdivision thereof, such
Grantor shall report such filing to the Agent within five Business Days after
the last day of the fiscal quarter in which such filing occurs. Upon request of
the Agent, such Grantor shall execute and deliver, and have recorded, any and
all agreements, instruments, documents, and papers as the Agent may request to
evidence the Secured Creditors’ Security Interest in any Copyright, Patent,
Trademark or other Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.

 

  (d)      Such Grantor agrees that, should it obtain an ownership interest in
any item of Intellectual Property which is not now a part of the Intellectual
Property that constitutes Collateral (the “After-Acquired Intellectual
Property”), (i) the provisions of Section 3 shall automatically apply thereto;
(ii) any such After-Acquired Intellectual Property, and in the case of
Trademarks, the goodwill of the business connected therewith or symbolized
thereby, shall automatically become part of the Collateral; and (iii) within
five (5) Business Days after such acquisition occurs, such Grantor shall provide
the Agent with an amended Perfection Certificate and amended schedules to the
applicable Intellectual Property Security Agreement reflecting the acquisition
of such After-Acquired Intellectual Property. Such Grantor authorizes the Agent
to modify this Agreement by amending the Perfection Certificate and to modify
the schedules to the applicable Intellectual Property Security Agreement if such
Grantor fails to provide the Agent with satisfactory amended schedules hereto or
thereto within the time period required hereunder (and will cooperate with the
Agent in effecting any such amendment) to include any After-Acquired
Intellectual Property which becomes part of the Intellectual Property that
constitutes Collateral under this Section 7.13(d), and to record any such
modified agreement with the PTO, the Copyright Office, or any other applicable
Governmental Authority.

 

  (e)      Such Grantor assumes all responsibility and liability arising from
the use of the Intellectual Property and hereby indemnifies and holds the
Secured Creditors harmless from and against any claim, suit, loss, damage or
expense (including reasonable attorneys’ fees) arising out of any alleged defect
in any product manufactured, promoted or sold by such Grantor (or any affiliate
or subsidiary thereof) in connection with such Intellectual Property or out of
the manufacture, promotion, labeling, sale or advertisement of any such product
by such Grantor (or any affiliate or subsidiary thereof), except for any claim,
suit, loss, damage or expense arising solely from the gross negligence or
willful misconduct of a Secured Creditor as finally determined in a
non-appealable judgment by a court of competent jurisdiction.

 

20

 

 

  (f)      Such Grantor agrees to execute one or more applicable Intellectual
Property Security Agreements with respect to its Intellectual Property in order
to record the Security Interest granted herein to the Agent for the ratable
benefit of the Secured Creditors with the PTO, the Copyright Office, and any
other applicable Governmental Authority within the time period set forth in
Section 6.7(d) of the Credit Agreement.

 

7.14.        Maintenance of Collateral; Compliance with Laws. Such Grantor shall
keep the Collateral provided by it in good order and repair and shall not use
the same in violation of any law to the extent that such violation could
reasonably be expected to have a Material Adverse Effect.

 

7.15.        Dispositions of Collateral. Such Grantor shall not sell or
otherwise dispose, or offer to sell or otherwise dispose, the Collateral or any
interest therein except for dispositions expressly permitted by the Credit
Agreement.

 

7.16.        Maintenance of Insurance. Such Grantor, at its sole cost and
expense, shall maintain or cause to be maintained insurance covering physical
loss or damage to the Collateral provided by it in accordance with the Credit
Agreement.

 

7.17.        Periodic Certification. Concurrently with the delivery of each
Compliance Certificate, such Grantor shall deliver to the Agent a supplemental
perfection certificate (each, a “Perfection Supplement”) executed by such
Grantor setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of such certificate or the date of the most recent certificate
delivered pursuant to this Section 7.17.

 

7.18.        Other Actions as to any and all Collateral. Such Grantor further
agrees to take any other action reasonably requested by the Agent to insure the
attachment, perfection and first priority (subject to Permitted Liens) of, and
the ability of the Agent to enforce, the Security Interest in any and all of the
Collateral provided by such Grantor including, without limitation,
(a) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the UCC, to the extent, if any, that such
Grantor’s signature thereon is required therefor; (b) causing the Agent’s name
to be noted as secured party on any certificate of title for a titled good if
such notation is a condition to attachment, perfection or priority of, or
ability of the Agent to enforce, the Security Interest in such Collateral;
(c) complying with any provision of any statute, regulation or treaty of the
United States of America as to any Collateral if compliance with such provision
is a condition to the attachment, perfection or priority of, or the ability of
the Agent to enforce, the Security Interest in such Collateral; (d) obtaining
governmental and other third-party consents and approvals, including without
limitation any consent of any licensor, lessor or other person obligated on such
Collateral; (e) obtaining waivers from mortgagees, bailees, landlords and any
other person who has possession of or any interest in any Collateral or any real
property on which any such Collateral may be located, in form and substance
satisfactory to the Agent; (f) providing to the Agent “control” over such
Collateral, to the extent that perfection can only be achieved under the UCC by
control or where obtaining perfection by control provides more protection to the
Secured Creditors that perfection by filing a financing statement; and
(g) taking all actions required by the UCC or by other law, as applicable in any
relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction; provided, however, that nothing contained in clause (d) or (e)
shall require such Grantor to pay any consideration (other than any governmental
application, processing, filing or recording fees) in order to obtain any
consent or waiver referred to in such clauses.

 

21

 

 

7.19.        Treatment of Accounts. No Grantor shall grant or extend the time
for payment of any material account, or compromise or settle any account for
less than the full amount thereof, or release any Person or property, in whole
or in part, from payment thereof, or allow any credit or discount thereon, other
than as normal and customary in the ordinary course of a Grantor’s business.

 

7.20.        Federal, State or Municipal Claims. Such Grantor shall, within five
(5) Business Days, notify Agent of any Collateral which constitutes a claim
against the United States government or any state or local government or any
instrumentality or agency thereof having a value in excess of $100,000, the
assignment of which claim is restricted by federal, state or municipal law.

 

Section 8.              Inspection and Verification. The Agent and such Persons
as the Agent may designate shall have the right, to inspect the Collateral of
such Grantor, all records related thereto (and to make extracts and copies from
such records for purposes of conducting an audit) and the premises upon which
any of the Collateral of such Grantor is located, and to discuss such Grantor’s
affairs with the directors or officers and independent auditor, if any, of such
Grantor, (i) in the absence of an Event of Default, upon reasonable prior notice
and at reasonable times during business hours of such Grantor and (ii)
otherwise, at any time as the Agent shall decide in its sole discretion, in all
respects in accordance with Section 6.2(b) of the Credit Agreement.

 

Section 9.              Collateral Protection Expenses; Preservation of
Collateral.

 

9.01.        Expenses Incurred by the Agent. In its discretion, the Agent may,
if the relevant Grantor fails to do so, discharge taxes and other encumbrances
at any time levied or placed on any material portion of the Collateral, make
repairs thereto and pay any necessary filing fees or insurance premiums. Each
Grantor agrees to reimburse the Agent on demand for any and all expenditures so
made, and all sums disbursed by the Agent in connection with this Section 9.01,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by such Grantor to the Agent
shall bear interest at the per annum rate specified in Section 17 and shall
constitute additional Secured Obligations. The Agent shall have no obligation to
any Grantor to make any such expenditures, nor shall the making thereof relieve
any Grantor of any default.

 

9.02.        Agent’s Obligations and Duties.

 

  (a)      Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each contract or agreement comprised in the Collateral
required to be observed or performed by such Grantor. Neither the Agent nor any
other Secured Creditor shall have any obligation or liability under any such
contract or agreement by reason of or arising out of this Agreement or the
receipt by the Agent or any other Secured Creditor of any payment relating to
any of the Collateral, nor shall the Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any such contract or agreement, to make inquiry as to the nature
or sufficiency of any payment received by the Agent or any other Secured
Creditor in respect of the Collateral or as to the sufficiency of any
performance by any party under any such contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to the Agent or any other
Secured Creditor or to which the Agent or any other Secured Creditor may be
entitled at any time or times.

 

22

 

 

  (b)      The Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, shall be to deal with such Collateral in the same
manner as the Agent deals with similar property for its own account.

 

  (c)      Neither the Agent, nor any other Secured Creditor nor any of their
respective officers, directors, partners, employees, agents, attorneys and other
advisors, attorneys-in-fact or affiliates shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Creditors hereunder are solely to protect the Secured
Creditors’ interests in the Collateral and shall not impose any duty upon any
Secured Creditor to exercise any such powers. The Secured Creditors shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and non-appealable decision of a court of competent jurisdiction to have
resulted from their respective gross negligence or willful misconduct.

 

  (d)      Each Grantor acknowledges that the rights and responsibilities of the
Agent under this Agreement with respect to any action taken by the Agent or the
exercise or non-exercise by the Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Agent and the other Secured
Creditors, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Agent and the Grantors, the Agent shall be conclusively presumed to be acting as
agent for the Secured Creditors with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

9.03.        Duties as to Pledged Securities.

 

  (a)      With respect to any calls, conversions, exchanges, redemptions,
offers, tenders or similar matters relating to any such Pledged Securities
(herein called “Events”), any duty in connection therewith imposed on the Agent
by Applicable Law shall be fully satisfied if:

 

(i)           the Agent exercises reasonable care to ascertain the occurrence
and to give reasonable notice to the applicable Grantor of any Events applicable
to any Pledged Securities that are registered and held in the name of Agent or
its nominee;

 

(ii)           the Agent gives the applicable Grantor reasonable notice of the
occurrence of any Events of which the Agent has received actual knowledge, which
Events are applicable to any securities that are in bearer form or are not
registered and held in the name of the Agent or its nominee (each Grantor
agreeing to give the Agent reasonable notice of the occurrence of any Events of
which such Grantor has knowledge, which Events are applicable to any securities
in the possession of the Agent); and

 

23

 

 

(iii)           the Agent endeavors to take such action with respect to any of
the Events as the applicable Grantor may reasonably and specifically request in
writing in sufficient time for such action to be evaluated and taken or, if the
Agent reasonably believes that the action requested would adversely affect the
value of the Pledged Securities as collateral or the collection of the Secured
Obligations, or would otherwise prejudice the interests of any Secured Creditor,
the Agent gives reasonable notice to such Grantor that any such requested action
will not be taken and, if the Agent makes such determination or if such Grantor
fails to make such timely request, the Agent takes such other action as it
reasonably deems advisable in the circumstances.

 

  (b)      Except as hereinabove specifically set forth, neither the Agent nor
any other Secured Creditor shall have any further obligation to ascertain the
occurrence of, or to notify any Grantor with respect to, any Events and shall
not be deemed to assume any such further obligation as a result of the
establishment by the Agent or any other Secured Creditor of any internal
procedures with respect to any securities in its possession, nor shall the Agent
or any other Secured Creditor be deemed to assume any other responsibility for,
or obligation or duty with respect to, any Pledged Securities or its use of any
nature or kind, or any matter or proceedings arising out of or relating thereto,
including, without limitation, any obligation or duty to take any action to
collect, preserve or protect its or any Grantor’s rights in the Pledged
Securities or against any prior parties thereto, but the same shall be at such
Grantor’s sole risk and responsibility at all times.

 

  (c)      Nothing contained in this Section 9.03 shall be deemed to create any
obligation in respect of Events on the Agent, the purpose of this Section 9.03
being solely to provide standards, in the event that Applicable Law imposes any
obligations on the Agent as to Events.

 

Section 10.            Securities and Deposits. Without limitation of Section
7.08, but subject to Section 7.08(i), the Agent may at any time at its option,
transfer to itself or any nominee any securities constituting Collateral, and,
subject to Section 7.08(f)(ii), receive any income thereon and hold such income
as additional Collateral or apply it to the Secured Obligations. The Agent may,
after the occurrence and during the continuance of an Event of Default, demand,
sue for, collect, or make any settlement or compromise which it deems desirable
with respect to the Collateral. Regardless of the adequacy of Collateral or any
other security for the Secured Obligations, any deposits or other sums at any
time credited by or due from the Agent or any other Secured Creditor to any
Grantor may at any time be applied to or set off against any of the Secured
Obligations whether or not due and owing after the occurrence and during the
continuance of an Event of Default.

 

24

 

 

Section 11.            Notification to Account Debtors and Other Persons
Obligated on Collateral. If an Event of Default shall have occurred and be
continuing, each Grantor shall, at the request of the Agent, notify account
debtors and other persons obligated on any of the Collateral of such Grantor of
the Security Interest in any account, chattel paper, General Intangible,
instrument or other claims constituting such Collateral and that payment thereof
is to be made directly to the Agent or to any financial institution designated
by the Agent as the Agent’s agent therefor, and the Agent may itself, if an
Event of Default shall have occurred and be continuing, without notice to or
demand upon any Grantor, so notify account debtors and other persons obligated
on Collateral. After the making of such a request or the giving of any such
notification, each Grantor shall hold any proceeds of collection of accounts,
chattel paper, General Intangibles, instruments and other claims constituting
Collateral received by the Grantor as trustee for the Secured Creditors without
commingling the same with other funds of the Grantor and shall turn the same
over to the Agent in the identical form received, together with any necessary
endorsements or assignments. The Agent shall have no liability or responsibility
to any Grantor for acceptance of a check, draft or other order for payment of
money bearing the legend “payment in full” or words of similar import or any
other restrictive legend or endorsement or be responsible for determining the
correctness of any remittance. Without limitation of the foregoing, during the
continuation of an Event of Default (1) the Agent shall have the right, but not
the obligation, to make test verifications of the accounts in any manner and
through any medium that it reasonably considers advisable, and the Grantors
shall furnish all such assistance and information as the Agent may require in
connection with such test verifications, and (2) the Agent in its own name or in
the name of others may communicate with account debtors on the accounts to
verify with them to the Agent’s satisfaction the existence, amount and terms of
any accounts. The Agent may apply the proceeds of collection of accounts,
chattel paper, general intangibles, instruments and other claims constituting
Collateral received by the Agent or any other Secured Creditor to the Secured
Obligations or hold such proceeds as additional Collateral, at the option of the
Agent. The provisions of Section 9-209 of the UCC shall not apply to any
account, chattel paper or payment intangible as to which notification of
assignment has been sent to the account debtor or other persons obligated on the
Collateral, whether under this Section 11, Section 12 or Section 13.

 

Section 12.            Power of Attorney.

 

12.01.      Appointment and Powers of Agent. Upon the occurrence and during the
continuation of an Event of Default, each Grantor hereby irrevocably constitutes
and appoints the Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

 

  (a)           in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Agent for the purpose of collecting any and all such moneys due under any
Receivable or with respect to any other Collateral whenever payable;

 

  (b)      in the case of any Intellectual Property, execute and deliver, and
record or have recorded, any and all agreements, instruments, documents and
papers as the Agent may request to evidence the Security Interest in such
Intellectual Property, and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby;

 

25

 

 

  (c)      pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or provide any insurance and pay all
or any part of the premiums therefor and the costs thereof;

 

  (d)      execute, in connection with any sale provided for in Section 13, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

 

  (e)      exercise all rights of such Grantor as owner of the Pledged
Securities or as party to any partnership, limited liability company or similar
agreement, including, without limitation, the right to sign any and all
amendments, instruments, certificates, proxies, and other writings and exercise
all voting and consent rights with respect to the Pledged Securities;

 

  (f)      (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Agent or as the Agent shall direct; (2) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (3) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Agent may deem appropriate; (7) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains) throughout the world for such
term or terms, on such conditions, and in such manner, as the Agent shall in its
sole discretion determine; and (8) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Agent were the absolute owner thereof for all
purposes, and do, at the Agent’s option and such Grantor’s expense, at any time,
or from time to time, all acts and things which the Agent deems necessary to
protect, preserve or realize upon the Collateral and the Security Interest
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do; and

 

  (g)      to the extent that such Grantor’s authorization given in Section 4 is
not sufficient, to file such financing statements or similar documents under the
laws of any jurisdiction with respect hereto, with or without such Grantor’s
signature, or a photocopy of this Agreement in substitution for a financing
statement or such other document, as the Agent may deem appropriate and to
execute in such Grantor’s name such financing statements, other such documents
and amendments thereto and continuation statements which may require such
Grantor’s signature.

 

Anything in this Section 12.01 to the contrary notwithstanding, the Agent agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 12.01 (other than under paragraph (g) of this Section 12.01) unless
an Event of Default shall have occurred and be continuing.

 

12.02.      Failure of Grantor to Perform. If any Grantor fails to perform or
comply with any of its agreements contained herein, the Agent, at its option,
but without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

26

 

 

12.03.      Expenses of Attorney-in-Fact. The expenses of the Agent incurred in
connection with actions undertaken as provided in this Section 12, together with
interest thereon at a rate per annum equal to the Default Rate, from the date of
payment by the Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Agent on demand.

 

12.04.      Ratification by Grantor. To the extent permitted by law, each
Grantor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue of this Section 12. This power of attorney is a power coupled
with an interest and is irrevocable.

 

12.05.      No Duty on Agent. The powers conferred on the Agent, its directors,
officers and agents pursuant to this Section 12 are solely to protect the
Secured Creditors’ interests in the Collateral and shall not impose any duty
upon any of them to exercise any such powers. Each Secured Creditor shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act, except for such Secured Creditor’s own gross negligence or willful
misconduct as determined in a final and non-appealable judgment by a court of
competent jurisdiction.

 

Section 13.             Remedies.

 

13.01.      Default. Grantors shall be in default under this Agreement (a)
whenever any Event of Default has occurred and is continuing (and each of the
Grantors shall thereupon be in default hereunder without regard to whether or to
what degree any Grantor individually may have caused, participated in, or had
any knowledge of the occurrence of such Event of Default) and (b) at all times
after any Loan has become due and payable and remains unpaid beyond any
applicable grace period, whether at maturity, upon acceleration pursuant to the
Credit Agreement or otherwise.

 

13.02.      Remedies Upon Default. At any time when any Grantor is in default
under this Agreement as set forth in Section 13.01, the Agent may exercise and
enforce, in any order, (i) each and all of the rights and remedies available to
a secured party upon default under the NYUCC or any other applicable UCC or
other Applicable Law, (ii) each and all of the rights and remedies available to
it under the Credit Agreement or any other Loan Document, and (iii) each and all
of the following rights and remedies:

 

  (a)      Collection Rights. Without notice to any Grantor or any other Loan
Party, the Agent may notify any or all account debtors and obligors on any
accounts, instruments, general intangibles or other claims constituting
Collateral of the Secured Creditors’ Security Interests therein and may direct,
demand and enforce payment thereof directly to the Agent. The provisions of
Section 9-209 of the NYUCC shall not apply to any account, chattel paper or
payment intangible as to which notification of assignment has been sent to the
account debtor.

 

  (b)      Taking Possession. The Agent may (i) enter upon any and all premises
owned or leased by any Grantor where Collateral is located (or believed by the
Agent to be located), with or (to the fullest extent permitted by law) without
judicial process and without any obligation to pay rent; (ii) prior to the
disposition of the Collateral, store, process, repair or recondition the
Collateral or otherwise prepare the Collateral for disposition in any manner to
the extent the Agent deems appropriate; (iii) take possession of any Grantor’s
premises or place custodians in exclusive control thereof, remain on such
premises and use the same and any Grantor’s equipment for the purpose of
completing any work in process or otherwise preparing the Collateral for sale or
selling or otherwise transferring the Collateral; (iv) take possession of all
items of Collateral that are not then in its possession, either upon such
premises or by removal from such premises; and (v) require any Grantor or the
Person in possession thereof to deliver such Collateral to the Agent at one or
more locations designated by the Agent and reasonably convenient to it and each
Grantor owning an interest therein.

 

27

 

 

  (c)      Foreclosure. The Agent may sell, lease, license or otherwise dispose
of or transfer any or all of the Collateral or any part thereof in one or more
parcels at public sale or in private sale or transaction, on any exchange or
market or at the Agent’s offices or on any Grantor’s premises or at any other
location, for cash, on credit or for future delivery, and may enter into all
contracts necessary or appropriate in connection therewith, without any notice
whatsoever unless required by law. Where permitted by law, one or more of the
Secured Creditors may be the purchasers at any such sale and in such event, the
Secured Creditors bidding at such sale may bid part or all of the Secured
Obligations owing to them without necessity of any cash payment on account of
the purchase price, even though any other purchaser at such sale is required to
bid a purchase price payable in cash. Each Grantor agrees that at least ten (10)
calendar days’ written notice to such Grantor of the time and place of any
public sale of Collateral owned by it (or, to the extent such Grantor is
entitled by law to notice thereof, the public sale of any other Collateral), or
the time after which any private sale of Collateral owned by it (or, to the
extent such Grantor is entitled by law to notice thereof, the private sale of
any other Collateral) is to be made, shall be commercially reasonable. For
purposes of such notice, to the fullest extent permitted by law (i) each Grantor
waives notice of any sale of Collateral owned by any other Grantor and (ii) each
Grantor agrees that notice given to the Borrower shall constitute notice given
to such Grantor. The giving of notice of any such sale or other disposition
shall not obligate the Agent to proceed with the sale or disposition, and any
such sale or disposition may be postponed or adjourned from time to time,
without further notice.

 

  (d)      Voting Rights. The Agent may exercise any and all rights of any
Grantor as the owner of any Pledged Securities, including, without limitation,
voting rights, rights to give or withhold consent under any agreement under
which any Pledged Security is issued and all other rights referred to in Section
12.01(e).

 

  (e)      Use of Intellectual Property. The Agent may, on a royalty-free basis,
use and license use of any Trademark, Trade Secret, trade name, trade style,
Copyright, Patent, technical knowledge or process or other Intellectual Property
owned, held or used by any Grantor in respect of any Collateral as to which any
right or remedy of the Agent is exercised or enforced. In addition, the Agent
may exercise and enforce such rights and remedies for collection as may be
available to it by law or agreement. Each Grantor grants a license pursuant to
Section 13.03 in connection therewith.

 

  (f)      Use of Collateral. With respect to any Collateral in the possession
of the Agent or any other Secured Creditor, or a bailee or other third party
holding on its behalf, the Agent or such other Secured Creditor may use or
operate such Collateral in any manner and to the extent determined by the Agent
or such Secured Creditor.

 

28

 

 

  (g)      Appointment of Receiver. Without limiting any other right or remedy
of the Agent in this Agreement, upon the occurrence and during the continuance
of any Event of Default, the Agent may by instrument in writing appoint any
person as a receiver of all or any part of the Collateral of each applicable
Grantor. The Agent may from time to time remove or replace a receiver, or make
application to any court of competent jurisdiction for the appointment of a
receiver. Any receiver appointed by the Agent shall (for purposes relating to
responsibility for the receiver’s acts or omissions) be considered to be the
agent of each applicable Grantor. The Agent may from time to time fix the
receiver’s remuneration and the Grantors shall pay the amount of such
remuneration to the Agent. The Agent shall not be liable to any Grantor or any
other person in connection with appointing or not appointing a receiver or in
connection with the receiver’s actions or omissions.

 

13.03.      Grant of License to Use Intellectual Property. Solely for the
purpose of enabling the Agent to exercise rights and remedies under this Section
13 at such time as the Agent shall be lawfully and otherwise entitled to
exercise such rights and remedies, each Grantor hereby grants to the Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sub-license any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by the Grantor to the extent that such Grantor is not legally or contractually
prohibited from doing so (Grantor agreeing to use commercially reasonable
efforts not to enter into, after the Closing Date, any such contractual
prohibition), and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Agent shall be
exercised, at the Agent’s option, only upon the occurrence and during the
continuation of an Event of Default; provided that any license, sub-license or
other transaction entered into by the Agent in accordance herewith shall be
binding upon each Grantor notwithstanding any subsequent cure, waiver or other
termination of an Event of Default.

 

13.04.      Waivers by Grantors. Each Grantor hereby irrevocably waives (a) all
rights of redemption from any foreclosure sale; (b) the benefit of all
valuation, appraisal, exemption and moratorium laws; (c) to the fullest extent
permitted by law, all rights to notice or a hearing prior to the exercise by the
Agent of its right to take possession of any Collateral, whether by self-help or
by legal process and any right to object to the Agent taking possession of any
Collateral by self-help; and (d) if the Agent seeks to obtain possession of any
Collateral by replevin, claim and delivery, attachment, levy or other legal
process, (i) any notice or demand for possession prior to the commencement of
legal proceedings, (ii) the posting of any bond or security in any such
proceedings, and (iii) any requirement that the Agent retain possession and not
dispose of any Collateral until after a trial or final judgment in such
proceedings.

 

13.05.      Application of Proceeds. Except as expressly provided elsewhere in
this Agreement, all proceeds received by the Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Agent, be held by the Agent as Collateral for, or
then, or at any other time thereafter, applied in full or in part by the Agent
against, the Secured Obligations in the following order of priority:

 

FIRST: to the payment of all reasonable costs and expenses of such sale,
collection or other realization, including reasonable compensation to the Agent
and its agents and counsel, and all other reasonable expenses, liabilities and
advances made or incurred by the Agent in connection therewith, and all amounts
for which the Agent is entitled to indemnification hereunder and all reasonable
advances made by the Agent hereunder for the account of any Grantor, and to the
payment of all reasonable costs and expenses paid or incurred by the Agent in
connection with the exercise of any right or remedy hereunder, all in accordance
with Section 19.09;

 

29

 

 

SECOND: to the payment of all other Secured Obligations (for the ratable benefit
of the holders thereof) then due and payable in the manner and order provided in
the Credit Agreement;

 

THIRD: to any payments required by Section 9-608(a)(1)(C) or 9-615(a)(3) of the
NYUCC or in accordance with other Applicable Law; and

 

FOURTH, to the payment to or upon the order of the Grantor entitled thereto, or
to whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct, of any surplus then remaining from such
proceeds.

 

13.06.      Surplus; Deficiency. Any surplus proceeds of any sale or other
disposition by the Agent of any Collateral remaining after discharge of the
Credit Agreement and after all Secured Obligations are Paid in Full and in cash
and any payments required by Section 9-608(a)(1)(C) or 9-615(a)(3) of the NYUCC
are Paid in Full shall be paid over to the Grantor entitled thereto, or to
whomever may be lawfully entitled to receive such surplus or as a court of
competent jurisdiction may direct, but prior to termination and discharge of the
Credit Agreement, such surplus proceeds may be retained by the Agent and held as
Collateral until termination and discharge of the Credit Agreement. The Borrower
and each other Grantor shall be and remain liable for any deficiency.

 

13.07.      Information Related to the Collateral. If, during the continuance of
an Event of Default, the Agent determines to sell or otherwise transfer any
Collateral, each Grantor shall, and shall cause any Person controlled by it to,
furnish to the Agent all information the Agent may request that pertains or
could pertain to the value or condition of the Collateral or that would or might
facilitate such sale or transfer. The Agent shall have the right,
notwithstanding any confidentiality obligation or agreement otherwise binding
upon it, freely (but not in violation of any law, including federal securities
laws) to disclose such information, and any and all other information (including
confidential information) pertaining in any manner to the Collateral or the
assets, liabilities, results of operations, business or prospects of any
Grantor, freely to any Person that the Agent in good faith believes to be a
potential or prospective purchaser in such sale or transfer, without liability
for any disclosure, dissemination or use that may be made as to such information
by any such Person.

 

13.08.      Sale Exempt from Registration. The Agent shall be entitled at any
such sale or other transfer, if it deems it advisable to do so, to restrict the
prospective bidders or purchasers to Persons who will provide assurances
satisfactory to the Agent that the Collateral may be offered and sold to them
without registration under the Securities Act, and without registration or
qualification under any other applicable state or federal law. Upon the
consummation of any such sale, the Agent shall have the right to assign,
transfer and deliver to the purchaser or purchasers thereof the Collateral so
sold. The Agent may solicit offers to buy the Collateral, or any part of it,
from a limited number of investors deemed by the Agent, in its good faith
judgment or in good faith reliance upon advice of its counsel, to meet the
requirements to purchase securities under Regulation D promulgated under the
Securities Act (or any other regulation of similar import). If the Agent
solicits such offers from such investors, then the acceptance by the Agent of
the highest offer obtained from any of them shall be deemed to be a commercially
reasonable method of disposition of the Collateral. Each Grantor recognizes
that, by reason of certain prohibitions contained in the Securities Act and
applicable state securities laws, Agent may be compelled, with respect to any
sale of all or any part of the Pledged Securities conducted without prior
registration or qualification of such Pledged Securities under the Securities
Act and/or such state securities laws, to limit purchasers to those who will
agree, among other things, to acquire the Pledged Securities for their own
account, for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges that any such private placement may be at
prices and on terms less favorable than those obtainable through a sale without
such restrictions (including an offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances and
the registration rights granted to Agent by such Grantor pursuant hereto, each
Grantor agrees that any such private placement shall not be deemed, in and of
itself, to be commercially unreasonable solely because it is a private placement
and that Agent shall have no obligation to delay the sale of any Pledged
Securities for the period of time necessary to permit the issuer thereof to
register it for a form of sale requiring registration under the Securities Act
or under applicable state securities laws, even if such issuer would, or should,
agree to so register it. If Agent determines to exercise its right to sell any
or all of the Pledged Securities, upon written request, each Grantor shall and
shall cause each issuer of any Pledged Securities to be sold hereunder from time
to time to furnish to Agent all such information as Agent may request in order
to determine the amount of Pledged Securities which may be sold by Agent in
exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.

 

30

 

 

13.09.      Rights and Remedies Cumulative. The rights provided for in this
Agreement and the other Loan Documents are cumulative and are not exclusive of
any other rights, powers or privileges or remedies provided by law or in equity,
or under any other instrument, document or agreement. The Agent may exercise and
enforce each right and remedy available to it either before or concurrently with
or after, and independently of, any exercise or enforcement of any other right
or remedy of the Agent or any other Secured Creditor against any Person or
property. All such rights and remedies shall be cumulative, and no one of them
shall exclude or preclude any other.

 

13.10.      No Direct Enforcement by Secured Creditors. The Agent may freely
exercise and enforce any and all of its rights and remedies hereunder, for the
benefit of the Secured Creditors. Except to the extent the Agent may consent in
writing, no Secured Creditor, other than the Agent, shall have any independent
right to collect, take possession of, foreclose against or otherwise enforce the
Security Interests granted hereby.

 

Section 14.            Standards for Exercising Remedies.

 

14.01.      Commercially Reasonable Manner. To the extent that Applicable Law
imposes duties on the Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is not commercially
unreasonable for the Agent (a) to fail to incur expenses reasonably deemed
significant by the Agent to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition or to postpone any such disposition pending any such
preparation or processing; (b) to fail to obtain third-party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third-party consents for the collection or
disposition of Collateral to be collected or disposed of; (c) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to remove any Lien on or any adverse claims against Collateral;
(d) to exercise collection remedies against account debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists; (e) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature; (f) to contact other persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of the Collateral; (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature; (h) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets; (i) to dispose of assets in
wholesale rather than retail markets; (j) to disclaim disposition warranties;
(k) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral; or
(l) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 14 is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 14. Without limiting the foregoing, nothing contained in this Section 14
shall be construed to grant any rights to any Grantor or to impose any duties on
the Agent that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 14.

 

31

 

 

14.02.      Standard of Care. The powers conferred on the Agent hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the exercise of reasonable care
in the custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or to protect, preserve, vote or exercise any rights pertaining to
any Collateral. The Agent shall be deemed to have exercised reasonable care in
the custody and preservation of Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Agent accords its
own property or if it selects, with reasonable care, a custodian to hold such
Collateral on its behalf.

 

Section 15.            Waivers by Grantor; Obligations Absolute.

 

15.01.      Specific Waivers. Each Grantor waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description other than those required
pursuant to the Credit Agreement or any other Loan Documents to which such
Grantor is a party.

 

15.02.      Obligations Absolute. All rights of the Agent hereunder, the
Security Interest and all obligations of the Grantors hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing; (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, or any other agreement or
instrument; (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from or any acceptance of partial payment thereon and or settlement,
compromise or adjustment of any Secured Obligation or of any guarantee, securing
or guaranteeing all or any of the Secured Obligations; or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement other than the prompt and complete performance and payment in full of
the Secured Obligations.

 

32

 

 

Section 16.            Marshalling. The Agent shall not be required to marshal
any present or future collateral security (including but not limited to this
Agreement and the Collateral) for, or other assurances of payment of, the
Secured Obligations or any of them or to resort to such collateral security or
other assurances of payment in any particular order, and all of its rights
hereunder and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent that it lawfully may, each Grantor hereby
agrees that it shall not invoke any law relating to the marshalling of
collateral which might cause delay in or impede the enforcement of the Agent’s
rights under this Agreement or under any other instrument creating or evidencing
any of the Secured Obligations or under which any of the Secured Obligations is
outstanding or by which any of the Secured Obligations is secured or payment
thereof is otherwise assured, and, to the extent that it lawfully may, each
Grantor hereby irrevocably waives the benefits of all such laws.

 

Section 17.            Interest. Until paid, all amounts due and payable by each
Grantor hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at a rate per annum equal to the
Default Rate, from the date of payment by the Agent to the date reimbursed by
such Grantor, and such interest shall be payable by such Grantor to the Agent on
demand.

 

Section 18.            Reinstatement. The obligations of each Grantor pursuant
to this Agreement shall continue to be effective or automatically be reinstated,
as the case may be, if at any time payment of any of the Secured Obligations is
rescinded or otherwise must be restored or returned by the Agent or any other
Secured Creditor upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of such Grantor or any other obligor or otherwise, all as though
such payment had not been made.

 

Section 19.            Miscellaneous.

 

19.01.      Notices. All notices, requests and demands to or upon the Agent or
any Grantor hereunder shall be effected in the manner provided for in Section
10.2 of the Credit Agreement.

 

33

 

 

19.02.      GOVERNING LAW; CONSENT TO JURISDICTION; SERVICE OF PROCESS. THIS
AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. Each Grantor hereby
appoints CT Corporation as such Grantor’s agent where notices and demands to or
upon such Grantor in respect of this Agreement or any other Loan Document may be
served (without prejudice to the right of Agent or Lender to serve process in
any other manner permitted by law). If for any reason such process agent is
unable to act as such, such Grantor will within 30 days appoint a substitute
process agent located in the State of New York and give notice of such
appointment to Agent.

 

19.03.      WAIVER OF JURY TRIAL, ETC. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING
RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

 

19.04.      Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

19.05.      Headings. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof.

 

19.06.      No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

19.07.      Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

34

 

 

19.08.      Survival of Agreement. All representations, warranties and
agreements made by or on behalf of any Grantor or any other Loan Party in this
Agreement and in the other Loan Documents shall survive the execution and
delivery hereof or thereof and the making and repayment of the Loans. In
addition, notwithstanding anything herein or under Applicable Law to the
contrary, the provisions of this Agreement and the other Loan Documents relating
to indemnification or payment of costs and expenses, including, without
limitation, the provisions of Sections 3.1, 3.2, 3.3, 3.4, 10.3 and 10.4 of the
Credit Agreement, shall survive the Payment in Full of the Loans, the
termination of the Commitments and any termination of this Agreement or any of
the other Loan Documents.

 

19.09.      Fees and Expenses; Indemnification.

 

  (a)      The Grantors, jointly and severally, agree to pay within five (5)
Business Days of receipt of a reasonably detailed invoice (a) all reasonable
out-of-pocket and documented costs and expenses of the Secured Creditors
(including Legal Costs) in connection with the administration (including
perfection and protection of Collateral subsequent to the Closing Date) of this
Agreement, the Credit Agreement, the other Loan Documents and all other
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith (including any proposed or actual amendment, supplement or
waiver to any Loan Document), and (b) all out-of-pocket costs and expenses
(including Legal Costs) incurred by the Secured Creditors in connection with the
collection of the Obligations and enforcement of this Agreement, the Credit
Agreement, the other Loan Documents or any such other documents (including any
such costs and expenses incurred in connection with the custody or preservation
of, or the sale of, collection from or other realization upon, any of the
Collateral).

 

  (b)      Each Grantor agrees to pay, and to save the Secured Creditors
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 10.4 of the Credit Agreement.

 

  (c)      The agreements in this Section shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

  (d)      Each Grantor agrees that the provisions of Section 3.1 of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis, and
each Secured Creditor shall be entitled to rely on each of them as if they were
fully set forth herein.

 

19.10.      Binding Effect; Several Agreement. This Agreement is binding upon
each Grantor and the Secured Creditors and their respective successors and
permitted assigns, and shall inure to the benefit of the Grantors, the Secured
Creditors and their respective successors and permitted assigns, except that no
Grantor shall have any right to assign or transfer its rights or obligations
hereunder or any interest herein, except as specifically permitted by the Credit
Agreement, without the prior written consent of the Agent (and any such
assignment or transfer shall be void).

 

35

 

 

19.11.      Waivers; Amendment.

 

  (a)      No failure or delay of the Agent in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Secured Creditors hereunder and of the Secured Creditors under the Credit
Agreement and other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provisions
of this Agreement or consent to any departure by any Grantor therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice to or demand on any
Grantor in any case shall entitle such or any other Grantor to any other or
further notice or demand in similar or other circumstances.

 

  (b)      Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Agent and each affected Grantor; provided that any provision
of this Agreement imposing obligations on any Grantor may be waived by the Agent
in a written instrument executed by the Agent in accordance with Section 10.1 of
the Credit Agreement.

 

19.12.      Set Off. Each Grantor hereby irrevocably authorizes each Secured
Creditor at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to set off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Creditor to or for the credit or the account of such Grantor, or any part
thereof in such amounts as such Secured Creditor may elect, against and on
account of the obligations and liabilities of such Grantor to such Secured
Creditor hereunder and claims of every nature and description of such Secured
Creditor against such Grantor, in any currency, whether arising hereunder, under
the Credit Agreement, any other Loan Document or otherwise, as such Secured
Creditor may elect, whether or not any Secured Creditor has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. Each Secured Creditor shall notify such Grantor promptly of any
such set-off and the application made by such Secured Creditor of the proceeds
thereof; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Secured Creditor
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Secured Creditor may
have.

 

19.13.      Integration. This Agreement and the other Loan Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

 

19.14.      Acknowledgments. Each Grantor hereby acknowledges that:

 

  (a)      it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

36

 

 

  (b)      no Secured Creditor has any fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors, on the one
hand, and the Secured Creditors, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

  (c)      no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Creditors or among the Grantors and the Secured Creditors.

 

19.15.      Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.7 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Joinder Agreement in the form of
Annex I hereto and shall concurrently therewith deliver to the Agent any other
Collateral Documents as required by the Credit Agreement.

 

19.16.      Releases.

 

  (a)      Notwithstanding anything to the contrary contained in the Credit
Agreement, herein or in any other Loan Document, upon request of the Borrower in
connection with any disposition of Property permitted by the Loan Documents, the
Agent shall (without notice to or vote or consent of any other Secured Creditor)
take such actions as shall be required to release the Security Interest in any
Collateral being disposed of in such disposition, to the extent necessary to
permit consummation of such disposition in accordance with the Loan Documents;
provided that the Borrower shall have delivered to the Agent, at least three (3)
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Collateral being disposed of in such
disposition and the terms of such disposition in reasonable detail, including
the date thereof, the price thereof and any estimated expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents and that the proceeds of such disposition will be applied in
accordance with the Credit Agreement and the other Loan Documents.

 

  (b)      At the request and sole expense of the Borrower, a Grantor (other
than the Borrower) shall be released from its obligations hereunder in the event
that all the capital stock or other equity interests of such Grantor shall be
disposed of in a transaction permitted by the Credit Agreement; provided that
such the Borrower shall have delivered to the Agent, at least three (3) Business
Days prior to the date of the proposed release, a written request for release
identifying the relevant Grantor and the terms of the disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents and that
the Proceeds of such disposition will be applied in accordance therewith.

 

  (c)      At such time as all Secured Obligations are Fully Satisfied, the
Collateral shall be released from the Liens created hereby and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Agent and each Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors. At the request of any
Grantor following any such termination, Agent shall deliver to such Grantor any
Collateral of such Grantor held by Agent hereunder and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination, all at the sole expense of such Grantor.

 

37

 

 

19.17.      Intercompany Debt.

 

  (a)      Each Grantor hereby agrees that any intercompany Debt or other
intercompany payables or receivables directly or indirectly made by or owed to
such Grantor by any other Grantor (collectively, “Intercompany Debt”), of
whatever nature at any time outstanding shall be subordinate and subject in
right of payment to the prior payment in full in cash of the Secured
Obligations. Each Grantor hereby agrees that following a single written notice
to the Borrower from Agent, such Grantor will not, while any Event of Default is
continuing, accept any payment, including by offset, on any Intercompany Debt
until all Secured Obligations have been Fully Satisfied and the Commitments have
been terminated, in each case, except with the prior written consent of the
Agent.

 

  (b)      In the event that any payment on any Intercompany Debt shall be
received by a Grantor other than as permitted by this Section 19.17 before all
Secured Obligations have been Fully Satisfied and the Commitments have been
terminated pursuant to the Credit Agreement, such Grantor shall receive such
payments and hold the same in trust for, segregate the same from its own assets
and shall immediately pay over to, the Agent for the benefit of the Agent and
the other Secured Creditors all such sums to the extent necessary so that the
Agent and the other Secured Creditors shall have been Paid in Full, in cash, all
Secured Obligations owed or which may become owing.

 

  (c)      Upon any payment or distribution of any assets of any Grantor of any
kind or character, whether in cash, property or securities by set-off,
recoupment or otherwise, to creditors in any liquidation or other winding-up of
such Grantor or in the event of any case, proceeding or other action described
in Section 8.1.3 of the Credit Agreement, the Agent and the other Secured
Creditors shall first be entitled to receive payment in full in cash, in
accordance with the terms of the Secured Obligations and of this Agreement, of
all amounts payable under or in respect of such Secured Obligations to which the
Agent or any other Secured Creditor would be entitled, before any payment or
distribution is made on, or in respect of, any Intercompany Debt in any such
case, proceeding or other action or any such distribution or payment, except
that the provisions hereof shall be paid by such Grantor, or by any receiver,
trustee in bankruptcy, liquidating trustee, agent or other person making such
payment or distribution, directly to the Agent (for the benefit of the Agent and
the other Secured Creditors) to the extent necessary to pay all such Secured
Obligations in full in cash, after giving effect to any concurrent payment or
distribution to the Agent and other Secured Creditors (or to the Agent, for the
benefit of the Agent and the other Secured Creditors).

 

[Remainder of Page Intentionally Left Blank]

 

38

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

  GRANTORS:       CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation,   as
Guarantor and Grantor        By:  /s/ Steven G. Johnson      Name: Steven G.
Johnson
 Title: President and CEO

      CAREVIEW COMMUNICATIONS, INC.,   a Texas corporation,   as Borrower and
Grantor        By:  /s/ Steven G. Johnson      Name: Steven G. Johnson
 Title: President and CEO

      CAREVIEW OPERATIONS, L.L.C.,   a Texas limited liability company,   as a
Subsidiary Guarantor and Grantor        By:  /s/ Steven G. Johnson      Name:
Steven G. Johnson
 Title: President and CEO



 

[Signature Page to Guarantee and Collateral Agreement]

 



 

 

 

      PDL BIOPHARMA, INC.,   a Delaware corporation,   as Agent        By:  /s/
John P. McLaughlin      Name: John P. McLaughlin
 Title: President and CEO

  

[Signature Page to Guarantee and Collateral Agreement]

 

 

 



 

Exhibit A to Guarantee and Collateral Agreement

 

COPYRIGHT SECURITY AGREEMENT

 

WHEREAS, [      ], a [    ] (herein referred to as “Grantor”), having an address
at [       ], has adopted, used and is using the copyrights listed on the
annexed Schedule 1-A, which copyrights are registered in the United States
Copyright Office (the “Copyrights”);

 

WHEREAS, the Grantor has entered into a Guarantee and Collateral Agreement,
dated as of June 26, 2015 (said Guarantee and Collateral Agreement, as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”; capitalized terms used but not
otherwise defined herein having the meaning assigned to them in the Guarantee
and Collateral Agreement) in favor of the Agent, for itself and the Lender party
to the Credit Agreement (the “Secured Creditors”); and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantor has
granted to the Secured Creditors a security interest in all right, title and
interest of the Grantor in and to the Copyrights, and the registrations and
recordings thereof in the United States Copyright Office or any other country or
any political subdivision thereof, all whether now or hereafter owned or
licensable by the Grantor and all extensions or renewals thereof and all
Copyright licenses, and all proceeds of all of the foregoing, including, without
limitation, any claims by the Grantor against third parties for infringement
thereof, to secure the payment and performance of the Secured Obligations.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby further confirm, and put on the public
record:

 

Section 1.              Grant of Security Interest in Copyright Collateral. Each
Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations of such Grantor, hereby mortgages, pledges and
hypothecates to the Agent for the benefit of the Secured Creditors, and grants
to the Agent for the benefit of the Secured Creditors a Lien on and security
interest in, all of its right, title and interest in, to and under the following
Collateral of such Grantor (the “Copyright Collateral”):

 

(i)            all of its Copyrights, including, without limitation, those
referred to on Schedule 1-A hereto;

 

(ii)           all renewals, reversions and extensions of the foregoing; and

 

(iii)          all income, royalties, proceeds and liabilities at any time due
or payable or asserted under and with respect to any of the foregoing,
including, without limitation, all rights to sue and recover at law or in equity
for any past, present and future infringement, misappropriation, dilution,
violation or other impairment thereof.

 



 

 

 

Section 2.              Security Agreement. The security interest granted
pursuant to this Copyright Security Agreement is granted in conjunction with the
security interest granted to the Agent pursuant to the Guarantee and Collateral
Agreement and each Grantor hereby acknowledges and agrees that the rights and
remedies of the Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Guarantee and
Collateral Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event of any
irreconcilable conflict between the terms of this Copyright Security Agreement
and the terms of the Guarantee and Collateral Agreement, the terms of the
Guarantee and Collateral Agreement shall control.

 

SECTION 3.         Grantor Remains Liable. Each Grantor hereby agrees that,
anything herein to the contrary notwithstanding, such Grantor shall assume
responsibility for the prosecution, defense, enforcement or any other necessary
or desirable actions in such Grantor’s reasonable business judgment in
connection with their Copyrights subject to a security interest hereunder.

 

SECTION 4.         GOVERNING LAW THIS COPYRIGHT SECURITY AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.              Counterparts. This Copyright Security Agreement may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of a signature page of this Copyright Security
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of such Copyright Security Agreement.

 

[SIGNATURE PAGES FOLLOW]

 



 

 



 

IN WITNESS WHEREOF, the undersigned Grantor has duly executed or caused this
Copyright Security Agreement to be duly executed as of the date first set forth
above.

 

  [         ]        By:         Name:
Title:





 

 





Schedule 1-A to the COPYRIGHT SECURITY AGREEMENT

 

Copyright   Registration Date   Registration No.                    



 

 




Exhibit B to Guarantee and Collateral Agreement

 

PATENT SECURITY AGREEMENT

 

WHEREAS, [      ], a [    ] (herein referred to as “Grantor”), having an address
at [       ], owns the letters patent and/or applications for letters patent of
the United States of America more particularly described on Schedule 1-A annexed
hereto as part hereof (the “Patents”);

 

WHEREAS, the Grantor has entered into a Guarantee and Collateral Agreement,
dated as of June 26, 2015 (said Guarantee and Collateral Agreement, as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”; capitalized terms used but not
otherwise defined herein having the meaning assigned to them in the Guarantee
and Collateral Agreement) in favor of the Agent, for itself and the Lender party
to the Credit Agreement (the “Secured Creditors”); and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantor has
granted to the Secured Creditors a security interest in all right, title and
interest of Grantor in and to the Patents, together with all registrations and
recordings thereof, including, without limitation, applications, registrations
and recordings in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, all whether now or hereafter owned
or licensable by Grantor, and all reissues, divisions, continuations,
continuations-in-part, term restorations or extensions thereof, all Patent
licenses and all proceeds of all of the foregoing, including, without
limitation, any claims by Grantor against third parties for infringement thereof
for the full term of the Patents, to secure the prompt payment and performance
of the Secured Obligations.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby further confirm, and put on the public
record, its grant to the Secured Creditors of a security interest in and
mortgage on the Collateral to secure the prompt payment and performance of the
Secured Obligations.

 

Section 1.              Grant of Security Interest in Patents Each Grantor
hereby grants to the Agent a security interest and continuing lien on all of
such Grantor’s right, title and interest in, to and under the following, in each
case whether owned or existing or hereafter acquired or arising and wherever
located (collectively, the “Patent Collateral”): all United States and foreign
patents and certificates of invention, or similar industrial property rights,
including, but not limited to each patent referred to in Schedule 1-A hereto (as
such schedule may be amended or supplemented from time to time), and with
respect to any and all of the foregoing, (i) all applications therefor including
the patent applications referred to in Schedule 1-A hereto (as such schedule may
be amended or supplemented from time to time), (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, (vi) all licenses, claims, damages,
and proceeds of suit arising therefrom, and (vii) all proceeds, payments and
rights to payments arising out of the sale, lease, license, assignment, or other
disposition thereof.

 



B-1

 

 

Section 2.              Security Agreement The security interests granted
pursuant to this Patent Security Agreement are granted in conjunction with the
security interests granted to the Agent pursuant to the Guarantee and Collateral
Agreement and each Grantor hereby acknowledges and affirms that the rights and
remedies of the Agent with respect to the security interest in the Patent
Collateral made and granted hereby are supplemental of, and more fully set forth
in, the Guarantee and Collateral Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
of any irreconcilable conflict between the terms of this Patent Security
Agreement and the terms of the Guarantee and Collateral Agreement, the terms of
the Guarantee and Collateral Agreement shall control.

 

Section 3.              Grantor Remains Liable. Each Grantor hereby agrees that,
anything herein to the contrary notwithstanding, such Grantor shall assume
responsibility for the prosecution, defense, enforcement or any other necessary
or desirable actions in such Grantor’s reasonable business judgment in
connection with their Patents subject to a security interest hereunder.

 

Section 4.              GOVERNING LAW THIS PATENT SECURITY AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.              Counterparts. This Patent Security Agreement may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Patent
Security Agreement shall become effective when the Agent has received
counterparts bearing the signatures of all parties hereto. Delivery of a
signature page of this Patent Security Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of such Patent Security Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 



 

IN WITNESS WHEREOF, the undersigned Grantor has duly executed or caused this
Patent Security Agreement to be duly executed as of the date first set forth
above.

 

  [         ]        By:         Name:
Title:



 

 

 



 

Schedule 1-A to the PATENT SECURITY AGREEMENT

 

Title  

Date Filed 

or Granted

 

Serial No. or 

Patent No. 

                   



 

 



 

Exhibit C to Guarantee and Collateral Agreement

 

TRADEMARK SECURITY AGREEMENT

 

WHEREAS, [      ], a [    ] (herein referred to as “Grantor”), having an address
at [       ], (1) has adopted, used and is using, or (2) has intended to use and
filed an application indicating that intention, but has not yet filed an
allegation of use under Section l(c) or l(d) of the Trademark Act, or (3) has
filed an application based on an intention to use and has since used and has
filed an allegation of use under Section l(c) or l(d) of the Trademark Act, the
trademarks, trade names, trade styles and service marks listed on the annexed
Schedule 1-A, which trademarks, trade names, trade styles and service marks are
registered, or for which applications for registration have been filed in the
United States Patent and Trademark Office (the “Trademarks”); and

 

WHEREAS, the Grantor has entered into a Guarantee and Collateral Agreement,
dated as of June 26, 2015 (said Guarantee and Collateral Agreement, as it may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”; capitalized terms used but not
otherwise defined herein having the meaning assigned to them in the Guarantee
and Collateral Agreement) in favor of the Agent, for itself and the Lender party
to the Credit Agreement ( the “Secured Creditors”); and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantor has
granted to the Secured Creditors a security interest in all right, title and
interest of the Grantor in and to the Trademarks, together with all prints and
labels on which said Trademarks have appeared or appear, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, and
the goodwill of the business symbolized by the Trademarks and the applications,
registrations and recordings in the United States Patent and Trademark Office or
in any similar office or agency of the United States of America, any State
thereof, or any other country or any political subdivision thereof, all whether
now or hereafter owned or licensable by Grantor, and all reissues, extensions or
renewals thereof, all Trademark licenses and all proceeds of all of the
foregoing, including, without limitation, any claims by Grantor against third
parties for infringement thereof, to secure the payment and performance of the
Secured Obligations.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby further confirm, and put on the public
record:

 

Section 1.              Grant of Security Interest in Trademarks. Each Grantor
hereby grants to the Agent a security interest and continuing lien on all of
such Grantor’s right, title and interest in, to and under the following, in each
case whether owned or existing or hereafter acquired or arising and wherever
located (collectively, the “Trademark Collateral”):

 

 (i)           all United States, State and foreign trademarks, service marks,
certification marks, collective marks, trade names, corporate names, d/b/as,
business names, fictitious business names, Internet domain names, trade styles,
logos, other source or business identifiers, designs and general intangibles of
a like nature and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, but not limited to, the
registrations and applications referred to in Schedule 1-A hereto (as such
schedule may be amended or supplemented from time to time),

 



 

 

 

(ii) the goodwill of the business symbolized thereby,

 

(iii) all rights corresponding thereto throughout the world,

 

(iv) all rights to sue for past, present and future infringement or dilution
thereof or for any injury to goodwill,

 

(v) all licenses, claims, damages, and proceeds of suit arising therefrom, and

 

(vi) all payments and rights to payments arising out of the sale, lease, license
assignment or other disposition thereof;

 

provided that the security interest granted under Section 2 hereof shall not
attach to, and the term “Trademark Collateral” shall not include any
applications for trademark filed in the United States Patent and Trademark
Office pursuant to 15 U.S.C. § 1051 Section 1(b), only to the extent that the
grant of a security interest therein would result in the abandonment,
invalidation or unenforceability of the trademarks matured from such application
or rights hereunder and only until evidence of the use of such trademarks in
commerce, as defined in 15 U.S.C. Section 1127, is submitted to, and accepted
by, the United States Patent and Trademark Office pursuant to 15 U.S.C. § 1051
Section 1(c) or 1(d), following which filing all such applications shall
automatically become Trademark Collateral.

 

Section 2.              Security Agreement The security interests granted
pursuant to this Trademark Security Agreement are granted in conjunction with
the security interests granted to the Agent pursuant to the Guarantee and
Collateral Agreement and each Grantor hereby acknowledges and affirms that the
rights and remedies of the Agent with respect to the security interest in the
Trademark Collateral made and granted hereby are supplemental of, and more fully
set forth in, the Guarantee and Collateral Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. In
the event of any irreconcilable conflict between the terms of this Trademark
Security Agreement and the terms of the Guarantee and Collateral Agreement, the
terms of the Guarantee and Collateral Agreement shall control.

 

Section 3.              Grantor Remains Liable. Each Grantor hereby agrees that,
anything herein to the contrary notwithstanding, such Grantor shall assume
responsibility for the prosecution, defense, enforcement or any other necessary
or desirable actions in such Grantor’s reasonable business judgment in
connection with their Trademarks subject to a security interest hereunder.

 

Section 4.              GOVERNING LAW THIS TRADEMARK SECURITY AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 



 

 

 

Section 5.              Counterparts. This Trademark Security Agreement may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Trademark
Security Agreement shall become effective when the Agent has received
counterparts bearing the signatures of all parties hereto. Delivery of a
signature page of this Trademark Security Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of such Trademark Security Agreement.

 

[SIGNATURE PAGE FOLLOWS]



 

 

 

  

IN WITNESS WHEREOF, the undersigned Grantor has duly executed or caused this
Trademark Security Agreement to be duly executed as of the date first set forth
above. 

 

  [         ]        By:         Name:
Title:





 

 



 

Schedule 1-A to the TRADEMARK SECURITY AGREEMENT

 

Trademark   Application or
Registration Date   Application Serial
No. or Registration
No.          



 

 

 





 

Annex I to Guarantee and Collateral Agreement

 

[FORM OF] JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of ____________, 20__, made by
______________________, a _______________ (the “Additional Grantor”), in favor
of PDL BIOPHARMA, INC., a Delaware corporation, as Agent (in such capacity, the
“Agent”) for (i) the lender (the “Lender”) party to the Credit Agreement
referred to below and (ii) the other Secured Creditors (as defined in the
Guarantee and Collateral Agreement (as hereinafter defined)). All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, CareView Communications, Inc., a Nevada corporation (Holdings”),
CareView Communications, Inc., a Texas corporation (the “Borrower”), the Lender
and the Agent have entered into the Credit Agreement dated as of June 26, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Holdings and the Borrower have
entered into a Guarantee and Collateral Agreement dated as of June 26, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Agent for the benefit of
the Secured Creditors;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guarantee and Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.           Guarantee and Collateral Agreement. By executing and delivering
this Joinder Agreement, the Additional Grantor, as provided in Section 19.15 of
the Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee
and Collateral Agreement as a Grantor thereunder with the same force and effect
as if originally named therein as a Grantor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex I-A hereto is hereby
added to the information set forth in the Perfection Certificate or Perfection
Supplement most recently delivered pursuant to the terms of the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties as to the Additional Grantor
contained in Section 6 of the Guarantee and Collateral Agreement is true and
correct in all material respects on and as the date hereof (after giving effect
to this Joinder Agreement) as if made on and as of such date.

 

2.           GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

  ADDITIONAL GRANTOR:       [NAME OF GRANTOR]        By:         Name:
Title:

 



 

 

 

Annex I-A to Joinder Agreement

 

 

